Exhibit 10.3

SALE, PURCHASE AND ESCROW AGREEMENT

BETWEEN

CAT-FLA OWNER LLC

a Delaware limited liability company

(Seller)

AND

HCPCI HOLDINGS LLC,

a Florida limited liability company

(Purchaser)

AND

DRIVER, MCAFEE, PEEK & HAWTHORNE, P.L.

(Escrow Agent)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I RECITALS

   1 1.1.    Real Property    1 1.2.    Personal Property    1 1.3.    Purchase
and Sale    1 Article II PURCHASE PRICE    1 2.1.    Price    1 2.2.   
Investments    2 2.3.    Interest on the Deposit    2 Article III CONDITIONS TO
THE PARTIES’ OBLIGATIONS    2 3.1.    Conditions to Purchaser’s Obligation to
Purchase    2 3.2.    Conditions to Seller’s Obligation to Sell    3 Article IV
PURCHASER’S DELIVERIES AND SELLER’S DELIVERIES TO TITLE AGENT    4 4.1.   
Purchaser’s Deliveries    4 4.2.    Seller’s Deliveries    4 4.3.    Failure to
Deliver    5 Article V INVESTIGATION OF PROPERTY    6 5.1.    Delivery of
Documents    6 5.2.    Physical Inspection of Property    6 5.3.   
Investigation Period    8 5.4.    Effect of Termination    9 5.5.    No
Obligation to Cure    9 5.6.    Copies of Third Party Reports    9 Article VI
THE CLOSING    9



--------------------------------------------------------------------------------

6.1.    Date and Manner of Closing    9 Article VII PRORATION, FEES, COSTS AND
ADJUSTMENTS    9 7.1.    Prorations    9 7.2.    Seller’s Closing Costs    11
7.3.    Purchaser’s Closing Costs    11 Article VIII DISTRIBUTION OF FUNDS AND
DOCUMENTS    12 8.1.    Delivery of the Purchase Price    12 8.2.    Other
Monetary Disbursements    12 8.3.    Recorded Documents    12 8.4.    Documents
to Purchaser    12 8.5.    Documents to Seller    12 8.6.    All Other Documents
   13 Article IX RETURN OF DOCUMENTS AND FUNDS UPON TERMINATION    13 9.1.   
Return of Seller’s Documents    13 9.2.    Return of Purchaser’s Documents    13
9.3.    Deposit    13 9.4.    Disbursement of Deposit    14 9.5.    No Effect on
Rights of Parties; Survival    14 Article X DEFAULT    14 10.1.    Seller’s
Remedies    14 10.2.    Purchaser’s Remedies    15 Article XI REPRESENTATIONS
AND WARRANTIES    15 11.1.    Seller’s Warranties and Representations    15
11.2.    Purchaser’s Warranties and Representations    17 11.3.    No Other
Warranties and Representations    18



--------------------------------------------------------------------------------

11.4.    Know Your Customer    19 Article XII CASUALTY AND CONDEMNATION    19
Article XIII CONDUCT PRIOR TO CLOSING    20 13.1.    Conduct    20 13.2.   
Actions Prohibited    20 13.3.    Modification of Existing Leases and Contracts
   20 13.4.    New Leases and Contracts    21 13.5.    Confidentiality    21
13.6.    Right to Cure    22 Article XIV NOTICES    22 Article XV TRANSFER OF
POSSESSION    23 15.1.    Transfer of Possession    23 15.2.    Delivery of
Documents at Closing    23 Article XVI GENERAL PROVISIONS    23 16.1.   
Captions    23 16.2.    Exhibits    23 16.3.    Entire Agreement    23 16.4.   
Modification    23 16.5.    Attorneys’ Fees    23 16.6.    Governing Law    24
16.7.    Time of Essence    24 16.8.    Survival    24 16.9.    Assignment by
Purchaser    24 16.10.    Severability    24 16.11.    Successors and Assigns   
24



--------------------------------------------------------------------------------

16.12.    Interpretation    24 16.13.    Counterparts    24 16.14.   
Recordation    24 16.15.    Limitation on Liability    24 16.16.    Possession
of Seller    25 16.17.    Business Day    25 16.18.    Waiver of Jury Trial   
25 16.19.    Other Duties of Escrow Agent    25 16.20.    Disputes    26 16.21.
   Reports    26 16.22.    Radon Notice    26 16.23.    Brokers    26

EXHIBITS

 

EXHIBIT A   —      Legal Description of Land EXHIBIT B   —      Form of Tenant
Estoppel Certificate EXHIBIT C   —      Form of Assignment and Assumption of
Leases, Contracts and Other Property Interests EXHIBIT D   —      Form of Bill
of Sale EXHIBIT E   —      Leases EXHIBIT F   —      Contracts EXHIBIT G   —
     Form of Notice to Tenants EXHIBIT H   —      FIRPTA Affidavit EXHIBIT I   —
     Form of Deed EXHIBIT J   —      Owner’s Affidavit EXHIBIT K   —     
Permitted Exceptions SCHEDULE 11.1.7  —     List of Notices
SCHEDULE 11.1.9  —     List of Material Litigation SCHEDULE 11.1.10  —     List
of Environmental Reports



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

   Section

Agreement

   Introduction

Additional Funds

   2.1.2

Assignment of Leases and Contracts

   4.1.2

Bill of Sale

   4.1.3

CAM Charges

   7.1.5

Closing

   6.1

Closing Date

   6.1

Contracts

   4.2.2

Deed

   4.2.1

Deposit

   2.1.1

Effective Date

   Introduction

Escrow Agent

   Introduction

Improvements

   1.1

Investigation Period

   5.3.2

Land

   1.1

Leases

   4.2.1

Lists

   11.2.5

OFAC

   11.2.5

Order

   .11.2.5

Owner’s Affidavit

   4.2.8

Permitted Encumbrances

   4.2.1

Permitted Exceptions

   5.3.1

Personal Property

   1.2

Property

   1.2

Proprietary Information

   13.5

Purchase Price

   2.1

Purchaser

   Introduction

Real Property

   1.1

Seller

   Introduction

Seller’s Broker

   11.1.1

Survey

   5.1.2

Tenant Estoppel Certificate

   3.1.5

Tenant Payments

   7.1.1

Title Commitment

   5.1.1

Title Company

   3.1.3

Title Objections

   5.3.1

Title Policy

   3.1.3



--------------------------------------------------------------------------------

SALE, PURCHASE AND ESCROW AGREEMENT

This Sale, Purchase and Escrow Agreement (“Agreement”), dated as of April     ,
2010 (the “Effective Date”), is made by and between CAT-FLA OWNER LLC, a
Delaware limited liability company (“Seller”), and HCPCI HOLDINGS LLC, a Florida
limited liability company (“Purchaser”), and constitutes (i) a contract of sale
and purchase between the parties and (ii) an escrow agreement among Seller,
Purchaser and DRIVER, MCAFEE, PEEK & HAWTHORNE, P.L. (“Escrow Agent”), the
consent of which appears at the end hereof.

ARTICLE I

RECITALS

1.1. Real Property. Seller owns and holds fee title to that certain land located
at 5300 West Cypress Street, Tampa, Florida, 33607 in Hillsborough County,
Florida (the “Land”), as described in Exhibit A attached hereto, together with
the building and other improvements located thereon, excluding any fixtures,
equipment and moveable personal property belonging to any tenants thereon
(collectively, the “Improvements”) and known as the Cypress Commons Building.
The Land and the Improvements may be collectively referred to herein as the
“Real Property.”

1.2. Personal Property. In connection with the Real Property, Seller may possess
(i) certain governmental permits and approvals, (ii) certain contractual rights
(including the Leases and Contracts, as defined herein) and other intangible
assets, and (iii) certain other items of tangible personal property which are
located on the Real Property and used by Seller in connection with the operation
and maintenance thereof (collectively, the “Personal Property”). The Real
Property and the Personal Property are hereinafter collectively referred to as
the “Property.”

1.3. Purchase and Sale. Seller now desires to sell and Purchaser now desires to
purchase all of Seller’s right, title and interest in and to the Property, upon
the terms and covenants and subject to the conditions set forth below.

ARTICLE II

PURCHASE PRICE

2.1. Price. In consideration of the covenants herein contained, Seller hereby
agrees to sell and Purchaser hereby agrees to purchase the Property for a total
purchase price of Seven Million One Hundred Thousand Dollars ($7,100,000.00)
(the “Purchase Price”), which shall be paid by Purchaser as follows:

2.1.1. Deposit. Purchaser has delivered concurrently with its execution of this
Agreement, or will deliver within two (2) business days after the Effective
Date, to Escrow Agent by bank wire of immediately available funds the sum of One
Hundred Thousand Dollars ($100,000.00) (the “Deposit”). The Deposit shall be
nonrefundable upon expiration of the Investigation Period subject only to the
satisfaction of the Conditions to Purchaser’s Obligations to Purchase in
Section 3.1.



--------------------------------------------------------------------------------

2.1.2. Addition to Deposit. On or before the expiration of the Investigation
Period (as defined in Section 5.3.2), Purchaser shall deliver to Escrow Agent,
by bank wire transfer of immediately available funds, an additional
non-refundable deposit of Nine Hundred Thousand Dollars ($900,000.00) (the
“Additional Funds”), unless Purchaser shall have terminated this Agreement in
accordance with Section 5.3. Upon delivery to the Escrow Agent, the Additional
Funds shall be deemed part of the Deposit. If Purchaser fails to deliver the
Additional Funds to Escrow Agent on or before the expiration of the
Investigation Period (provided Purchaser has not terminated this Agreement in
accordance with Section 5.3), such failure shall be a default under this
Agreement.

2.1.3. Balance of Purchase Price. Purchaser shall, on or before the Closing (as
defined in Section 6.1), deliver to Escrow Agent, by bank wire transfer of
immediately available funds, a sum equal to the balance of the Purchase Price.
The balance of the Purchase Price to be received by Seller at Closing shall be
adjusted to reflect prorations, closing costs, and other adjustments pursuant to
Section 7.1 and Section 2.3.

2.2. Investments. Following the collection of the Deposit, Escrow Agent shall
invest the Deposit in an interest-bearing account or certificate of deposit with
a banking institution with an office in Jacksonville, Florida. Purchaser and
Seller acknowledge that any amount over $250,000.00 shall not be insured, and
both parties release and hold harmless Escrow Agent from all losses, costs and
liabilities which may accrue or be incurred related to such lack of insurance.

2.3. Interest on the Deposit. Any interest earned on the Deposit shall be
credited and delivered to the party receiving the Deposit, provided, however,
that if the transaction closes, at Closing any interest earned on the Deposit
shall be credited to Purchaser by applying the same against the Purchase Price.

ARTICLE III

CONDITIONS TO THE PARTIES’ OBLIGATIONS

3.1. Conditions to Purchaser’s Obligation to Purchase. Purchaser’s obligation to
purchase is expressly conditioned upon each of the following:

3.1.1. Performance by Seller. Performance in all material respects of the
obligations and covenants of, and deliveries required of, Seller hereunder.

3.1.2. Delivery of Title and Possession. Delivery at the Closing of (i) the Deed
(as defined in Section 4.2.1) and (ii) possession as provided in Section 15.1.

3.1.3. Title Insurance. Delivery at the Closing of the standard current form of
American Land Title Association (ALTA) owner’s policy of title insurance (the
“Title Policy”), or irrevocable commitments to issue the same, with liability in
the amount of

 

2



--------------------------------------------------------------------------------

the Purchase Price issued by Fidelity National Title Insurance Company (the
“Title Company”), through its agent, Commercial Property Title, LLC (the “Title
Agent”), insuring that fee title to the Real Property vests in Purchaser subject
to the Permitted Encumbrances (as defined in Section 4.2.1). At its option,
Purchaser may request the Title Company to issue additional title insurance
endorsements if the same are available for this transaction and if Purchaser
pays for the extra cost of such additional endorsements, provided that the
unavailability of, or Title Company’s failure to issue, any such additional
endorsements shall not affect Purchaser’s obligations under this Agreement.

3.1.4. Seller’s Representations. The representations and warranties by Seller
set forth in Section 10.1 being true and correct in all material respects as of
the Closing except as modified by notice (in accordance with Section 11.1) to
which Purchaser does not object in writing by the later of (i) three
(3) business days after receipt thereof or (ii) the end of the Investigation
Period.

3.1.5 Tenant Estoppel Certificates. At least five (5) business days prior to the
scheduled date of Closing, Purchaser shall have received tenant estoppel
certificates (“Tenant Estoppel Certificates”) in substantially the form attached
hereto as Exhibit B (or, if different, the form required by the applicable
Lease) and otherwise reasonably satisfactory to Purchaser from such tenants who
lease (i) in the aggregate, at least seventy-five percent (75%) of the leased
space in the Property, and (ii) individually occupy at least 5,000 square feet
of space (“Required Tenant”); provided that any such Tenant Estoppel Certificate
shall be accepted by Purchaser so long as it does not indicate the continuing
existence of an actual material default of Seller as landlord under the
applicable Lease or otherwise contain information which materially differs from
the information contained in the applicable rent roll provided by Seller. Seller
will deliver Purchaser’s copies of signed Tenant Estoppel Certificates promptly
following Seller’s receipt thereof. Seller may, in lieu of delivering estoppel
certificates from such tenants, deliver an estoppel letter with respect to such
Lease or Leases, signed by Seller; provided, however that Purchaser shall not be
required to accept a Seller estoppel letter with respect to any Required Tenant.
If Seller subsequently delivers to Purchaser an estoppel certificate from a
tenant as to which Seller has delivered its own estoppel certificate, Seller’s
estoppel certificate shall be deemed to be withdrawn and null and void upon such
delivery.

3.2. Conditions to Seller’s Obligation to Sell. Seller’s obligation to sell is
expressly conditioned upon each of the following:

3.2.1. Performance by Purchaser. Performance in all material respects of the
obligations and covenants of, and deliveries required of, Purchaser hereunder.

3.2.2. Receipt of Purchase Price. Receipt of the Purchase Price and any
adjustments due Seller under Article VII at the Closing in the manner herein
provided.

3.2.3. Approvals. Receipt by Seller of all necessary corporate and other
organizational approvals.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

PURCHASER’S DELIVERIES AND SELLER’S DELIVERIES TO TITLE AGENT

4.1. Purchaser’s Deliveries. Provided all conditions precedent set forth in
Section 3.1 have been satisfied, Purchaser shall, at or before the Closing,
deliver to Title Agent each of the following:

4.1.1. Purchase Price. The Purchase Price as set forth in Article II.

4.1.2. Assignment of Leases and Contracts. Two (2) executed counterparts of the
Assignment and Assumption of Leases, Contracts and Other Property Interests (the
“Assignment of Leases and Contracts”) in the form of Exhibit C attached hereto.

4.1.3. Bill of Sale. Two (2) executed counterparts of a bill of sale (the “Bill
of Sale”) in the form of Exhibit D attached hereto.

4.1.4. Closing Statement. An executed settlement statement reflecting the
prorations and adjustments required under Article VII.

4.1.5. Cash – Prorations. The amount, if any, required of Purchaser under
Article VII.

4.1.6 Purchaser Broker Lien Waiver. The Purchaser Broker Lien Waiver in
accordance with Section 16.23 herein.

4.2. Seller’s Deliveries. Seller shall, at or before the Closing, deliver to
Title Agent each of the following:

4.2.1. Deed. A special warranty deed (the “Deed”) in the form of Exhibit I
attached hereto, executed and acknowledged by Seller, pursuant to which Seller
shall convey title to the Real Property subject to the following (collectively,
the “Permitted Encumbrances”):

 

  (a) Non-delinquent real property taxes and all assessments and unpaid
installments thereof which are not delinquent.

 

  (b) The applicable leases enumerated in Exhibit E attached hereto and any
applicable leases executed in accordance with this Agreement after the Effective
Date hereof (collectively, the “Leases”), and the rights of the tenants
thereunder.

 

  (c) Any mortgage, deed of trust, or other lien, encumbrance, easement or other
exception or matter voluntarily imposed or consented to by Purchaser prior to or
as of the Closing.

 

4



--------------------------------------------------------------------------------

  (d) All exceptions (including printed exceptions) to title contained or
disclosed in the Title Commitment (as defined in Section 5.1.1) other than
applicable Title Objections (as defined in Section 5.3.1) identified and not
thereafter waived by Purchaser.

 

  (e) Laws, ordinances, governmental regulations, and all building, zoning, land
use and any subdivision ordinances and regulations affecting the occupancy, use
or enjoyment of the Property.

 

  (f) All matters, rights and interests that would be discovered by an
inspection or current survey of the Property.

4.2.2. Assignment of Leases and Contracts. Two (2) executed counterparts of the
Assignment of Leases and Contracts in the form of Exhibit C attached hereto, and
(whether through the closing escrow or through such other method of delivery as
the parties may establish) original executed Leases (or copies if originals are
not in Seller’s possession) and the service contracts, equipment leases,
maintenance agreements and other contracts affecting the Property enumerated in
Exhibit F attached hereto (collectively, the “Contracts”) assigned thereby.

4.2.3. Bill of Sale. Two (2) executed counterparts of the Bill of Sale.

4.2.4. Notices to Tenants. A notice signed by Seller (or Seller’s manager for
the Improvements) addressed to the tenants under the Leases in the form of
Exhibit G attached hereto.

4.2.5. FIRPTA Affidavit. Two (2) executed copies of an affidavit in the form of
Exhibit H attached hereto with respect to the Foreign Investment in Real
Property Tax Act.

4.2.6. Closing Statement. An executed settlement statement reflecting the
prorations and adjustments required under Article VII.

4.2.7. Cash – Prorations. The amount, if any, required of Seller under
Article VII.

4.2.8. Owner’s Affidavit. An Owner’s Affidavit in the form of Exhibit J attached
hereto (the “Owner’s Affidavit”).

4.2.9 Seller Broker Lien Waiver. The Seller Broker Lien Waiver in accordance
with Section 16.23 herein.

4.3. Failure to Deliver. The failure of Purchaser or Seller to make any delivery
required above by and in accordance with this Article IV which is not waived by
the other party shall constitute a default hereunder by Purchaser or Seller, as
applicable.

 

5



--------------------------------------------------------------------------------

ARTICLE V

INVESTIGATION OF PROPERTY

5.1. Delivery of Documents. To the extent in Seller’s possession, Seller shall
deliver, cause to be delivered, or make available to Purchaser within two
(2) business days after the Effective Date (unless provided otherwise) the
following:

5.1.1. Preliminary Title Commitment. Within seven (7) days after the Effective
Date, a current preliminary title commitment covering the Real Property issued
by the Title Company, together with copies of all documents referred to as
exceptions therein (collectively, the “Title Commitment”).

5.1.2. Survey. To the extent in Seller’s possession, the most recent survey of
the Real Property prepared by a licensed surveyor (collectively, the “Existing
Survey”). Seller shall obtain, at Purchaser’s sole cost and expense, an updated
survey of the Real Property, which updated survey shall be certified to
Purchaser, Seller, Title Company, Title Agent and such other parties as
Purchaser may elect (the “Survey”). Promptly upon receipt of the Survey, Seller
shall provide the Purchaser, Title Company and Title Agent with a sealed
original of the same. Seller makes no warranties or representations as to the
accuracy or completeness of the Existing Survey or the Survey or the
qualifications of the surveyor who prepared the same, and Purchaser shall have
no right to rely upon any information contained in the Existing Survey.

5.1.3. Leases and Contracts. Copies of the Leases and the Contracts.

5.1.4. Plans and Specifications. Copies of all plans and specifications for the
Improvements.

5.1.5. Reports. Copies of the most recent environmental report prepared by third
parties.

5.1.6. Financial Information. Copies of the current rent roll for the Property
and operating statements for 2008, 2009 and 2010 (year-to-date) reflecting the
operation of the Property.

If requested by Seller, Purchaser shall provide written verification of its
receipt of those items listed in this Section 5.1.

5.2. Physical Inspection of Property.

5.2.1. Notice and Access. Provided that Purchaser has given Seller at least one
(1) business day advance notice in writing, Seller shall allow Purchaser and
Purchaser’s engineers, architects or other employees and agents reasonable
access to the Property during normal business hours for the limited purposes
provided herein.

 

6



--------------------------------------------------------------------------------

5.2.2. Scope of Inspections. Purchaser and its engineers, architects and other
employees and agents may exercise such access solely for the purposes of
(i) reviewing contracts, books and records relating to the Property (other than
any privileged, proprietary or confidential records), soil reports,
environmental studies and reports, surveys, and building and systems plans;
(ii) reviewing records relating to operating expenses and other instruments and
correspondence relating to the Property; and (iii) inspecting the physical
condition of the Property and conducting non-intrusive physical and
environmental tests and inspections thereof. PURCHASER SHALL NOT CONDUCT OR
ALLOW ANY PHYSICALLY INTRUSIVE TESTING OF, ON OR UNDER THE PROPERTY WITHOUT
FIRST OBTAINING SELLER’S WRITTEN CONSENT IN EACH INSTANCE AS TO THE TIMING AND
SCOPE OF THE WORK TO BE PERFORMED AND THE PARTIES ENTERING INTO AN AMENDMENT
HERETO MEMORIALIZING SUCH SCOPE OF WORK AND ANY ADDITIONAL AGREEMENTS OF THE
PARTIES WITH RESPECT TO SUCH TESTING.

5.2.3. Insurance. Purchaser agrees that it will cause it and any person
accessing the Property hereunder to be covered by not less than $1,000,000
commercial general liability insurance (with, in the case of Purchaser’s
coverage, a contractual liability endorsement, insuring its indemnity obligation
under this Agreement), insuring all activity and conduct of such person while
exercising such right of access and naming Seller as an additional insured,
issued by a licensed insurance company qualified to do business in the State in
which the Property is located and otherwise reasonably acceptable to Seller.

5.2.4. No Interference. Purchaser agrees that, in the exercise of the right of
access granted hereby, it will not unreasonably interfere with or permit
unreasonable interference with any person occupying or providing service at the
Property. Purchaser agrees that it or its agents will not communicate or
correspond with any tenants at the Property or any vendors providing service to
the Property without the prior, written consent of Seller.

5.2.5. Indemnification. Purchaser agrees to indemnify, defend and hold harmless
Seller and its affiliates, members, partners, subsidiaries, shareholders,
officers, directors, employees and agents from any loss, injury, damage, cause
of action, liability, claim, lien, cost or expense, including reasonable
attorneys’ fees and costs, arising from the exercise by Purchaser or its
employees, consultants, agents or representatives of the right of access under
this Agreement or out of any of the foregoing. The indemnity in this
Section 5.2.5 shall survive the Closing or any termination of this Agreement.

5.2.6. Seller’s Right To Be Present. Purchaser agrees to give Seller prior
written notice at least one (1) business day in advance of its intent to conduct
any inspections or tests so that Seller will have the opportunity to have a
representative present during any such inspection or test, the right to do which
Seller expressly reserves. Purchaser agrees to cooperate with any reasonable
request by Seller in connection with the timing of any such inspection or test.
Purchaser agrees to provide Seller with a copy of any written inspection or test
report or summary prepared by any third party within ten (10) days of
Purchaser’s receipt of such inspection, report or summary.

 

7



--------------------------------------------------------------------------------

5.2.7. Expense of Inspections and Compliance With Laws. Purchaser agrees that
any inspection, test or other study or analysis of the Property shall be
performed at Purchaser’s expense and in strict accordance with all applicable
laws, ordinances, codes and other governmental requirements.

5.2.8. Repair and Restoration of Property. Purchaser agrees at its own expense
to promptly repair or restore the Property, or, at Seller’s option, to reimburse
Seller for any repair or restoration costs, if any inspection or test requires
or results in any damage to or alteration of the condition of the Property. The
obligations set forth in this Section 5.2.8 shall survive the Closing or any
termination of this Agreement.

5.3. Investigation Period. Purchaser shall have the right to make the following
investigations.

5.3.1. Title and Survey. Purchaser shall have until 5:00 p.m. (New York Time) on
the business day which is fifteen (15) days following Purchaser’s receipt of the
Preliminary Title Commitment, to notify Seller of any objections (the “Title
Objections”) with respect to the Title Commitment and the Survey based on its
review thereof. Notwithstanding the foregoing, Purchaser shall have no right to
object to any of the matters identified on Exhibit K attached hereto (the
“Permitted Exceptions”) and the same shall remain, at all times, Permitted
Encumbrances and shall be deemed approved by Purchaser. If Purchaser does not
give such notice, such failure shall be conclusively deemed to be full and
complete approval of the Title Commitment and the Survey, and any matter
disclosed therein. If Purchaser does give such notice, Seller shall have three
(3) days after receipt thereof to notify Purchaser in writing that Seller
(a) will cause or (b) elects not to cause any or all of the Title Objections
disclosed therein to be removed or insured over by the Title Company. Seller’s
failure to notify Purchaser within such three (3) day period as to any Title
Objection shall be deemed an election by Seller not to remove or have the Title
Company insure over such Title Objection. If Seller notifies or is deemed to
have notified Purchaser that Seller shall not remove nor have the Title Company
insure over any or all of the Title Objections, Purchaser shall have until the
end of the Investigation Period to (i) terminate this Agreement or (ii) waive
such Title Objections and proceed to Closing without any abatement or reduction
in the Purchase Price on account of such Title Objections. If Purchaser does not
give such notice within said period, Purchaser shall be deemed to have elected
to waive such Title Objections.

5.3.2. General Investigation. In addition, Purchaser shall have until 5:00 p.m.
(New York Time) on the business day which is thirty (30) days following the
Effective Date (the “Investigation Period”) to notify Seller that, as a result
of Purchaser’s review of any documents (other than the Title Report or the
Survey) or Purchaser’s investigation of the Property, it disapproves of any
matter or item affecting the Property and terminates this Agreement. If
Purchaser fails to give such notice of disapproval and termination

 

8



--------------------------------------------------------------------------------

with respect to any matter relating to the Property prior to the expiration of
the Investigation Period, such failure shall be conclusively deemed to be full
and complete approval of such matters and a satisfaction of this condition.

5.4. Effect of Termination. If Purchaser terminates this Agreement in accordance
with Section 5.3, then subject to Section 5.2, all further rights and
obligations of the parties shall cease and terminate without any further
liability of either party to the other (except those obligations which are
specifically provided to survive such termination as provided in this Agreement)
and the Deposit shall be returned to Purchaser.

5.5. No Obligation to Cure. Nothing contained in this Agreement or otherwise
shall require Seller to render its title marketable or to remove or correct any
exception or matter disapproved by Purchaser or to spend any money or incur any
expense in order to do so.

5.6. Copies of Third Party Reports. If the Investigation Period is extended for
any reason, including by amendment to this Agreement, or if Seller otherwise
requests, Purchaser, within three (3) days after such extension or request,
shall provide Seller with copies of all third party reports and work product
generated with respect to the Property.

ARTICLE VI

THE CLOSING

6.1. Date and Manner of Closing. Seller, Purchaser and Title Agent shall close
the escrow and the transaction contemplated herein (the “Closing”) as soon as
all conditions to closing contained in this Agreement have been satisfied (or
deemed satisfied) or waived in writing which shall in any event be not later
than 11:00 A.M. (New York Time) on May 31, 2010 (the “Closing Date”), time being
of the essence (subject only to Seller’s express rights of remedy or cure
provided herein, in which event Seller will give Purchaser not less than three
(3) business days notice of the date of Closing), by recording and delivering
all documents and funds as set forth in Article VII.

ARTICLE VII

PRORATION, FEES, COSTS AND ADJUSTMENTS

7.1. Prorations. Prior to the Closing, Seller shall determine the amounts of the
prorations in accordance with this Agreement and notify Purchaser thereof.
Purchaser shall review and approve such determination promptly and prior to the
Closing, such approval not to be unreasonably withheld or delayed. Thereafter,
Purchaser and Seller shall each inform Title Agent of such amounts.

7.1.1. Certain Items Prorated. In accordance with the notifications, Title Agent
shall prorate between the parties (and the parties shall deposit funds therefor
with Title Agent or shall instruct Title Agent to debit against sums held by
Title Agent owing to such party), as of 11:59 p.m. of the day prior to the
Closing, all income and expenses with respect to the Property and payable to or
by the owner of the Property, including,

 

9



--------------------------------------------------------------------------------

without limitation: (i) all real property taxes and assessments on the basis of
the fiscal period for which assessed (if the Closing shall occur before the tax
rate is fixed, the apportionment of taxes shall be based on the tax rate for the
preceding period applied to an amount equal to the gross Purchase Price, and
after the Closing, when the actual real property taxes are finally fixed, Seller
and Purchaser shall make a recalculation of such proration, and the appropriate
party shall make the applicable payment reflecting the recalculation to the
other party); (ii) rents and other tenant payments and tenant reimbursements
(collectively, “Tenant Payments”) if any, received under the Leases, subject to
Section 7.1.5 below; (iii) charges for water, sewer, electricity, gas, fuel and
other utility charges, all of which shall be read promptly before Closing,
unless Seller elects to close its own applicable account, in which event
Purchaser shall open its own account and the respective charges shall not be
prorated; (iv) amounts prepaid and amounts accrued but unpaid on service
contracts and management contracts which are to be assumed by Purchaser; and
(v) periodic fees for licenses, permits or other authorizations with respect to
the Property. The obligation of the parties to recalculate the proration of
taxes shall survive the Closing.

7.1.2. Leasing Commissions. At the Closing, Purchaser shall pay or reimburse
Seller for all leasing commissions, tenant improvement costs and allowances,
tenant concessions, and other charges payable by reason of or in connection with
any Lease entered into after the Effective Date, any renewal or extension of an
existing Lease after such date, and any new lease referred to in Section 13.4.
Purchaser shall be and remain responsible for any leasing commissions, tenant
improvement costs and allowances, tenant concessions and other charges payable
for any renewal, extension or other option under any existing or future lease.
For Leases executed prior to the Effective Date, Seller shall only be
responsible for those leasing commissions and tenant improvement costs which are
due and owing at Closing under the terms and conditions of the Leases as of the
Effective Date and are associated with the initial occupancy of the tenants
under such Leases.

7.1.3. Taxes.

(1) Real property tax refunds and credits received after the Closing which are
attributable to a fiscal tax year prior to the Closing shall belong to Seller.
Any such refunds and credits attributable to the fiscal tax year during which
the Closing occurs shall be apportioned between Seller and Purchaser after
deducting the reasonable out-of-pocket expenses of collection thereof. This
apportionment obligation shall survive the Closing.

(2) If any tax appeal or certiorari proceedings shall not have been finally
resolved or settled prior to the Closing and shall relate to any tax period a
portion or all of which precedes the Closing, Seller shall be entitled to
control the disposition of any such tax appeal or certiorari proceeding and any
refunds received therefrom, net of any expenses incurred by Seller in connection
therewith, shall be prorated between the parties on the basis of the portions
accruing to periods before and after the Closing.

 

10



--------------------------------------------------------------------------------

7.1.4. Security and Other Deposits. At the Closing, Seller shall deliver to
Purchaser all unapplied refundable security deposits (plus interest accrued
thereon to the extent required to be paid by the applicable Lease or applicable
law) held by Seller under the Leases, and Purchaser shall pay Seller an amount
equal to all utility and contract deposits then held by third parties with
respect to the Property and transferred to Purchaser hereunder.

7.1.5. Adjustments. Delinquent Tenant Payments, if any, shall not be prorated
and all rights thereto shall be retained by Seller, who reserves the right to
collect and retain such delinquent Tenant Payments. Purchaser agrees to use
commercially reasonable efforts to collect such delinquent Tenant Payments and
shall also cooperate with Seller in Seller’s efforts to collect such delinquent
Tenant Payments; provided, however, that Seller shall not be entitled to
commence any disposition or eviction proceeding against the delinquent Tenant.
If at any time after the Closing Purchaser shall receive any such delinquent
Tenant Payments, Purchaser shall within two (2) business days remit such Tenant
Payments to Seller, provided that any monies received by Purchaser from a
delinquent tenant shall be applied first to current rents then due and payable
and then to delinquent rents in the inverse order in which they became due and
payable. If the Tenant Payments required to be made by any tenants include
escalation charges or reimbursements for real property taxes, operating expenses
or other charges (collectively, “CAM Charges”), then any CAM Charges due under
the Leases for the calendar year 2010 shall be reconciled by Purchaser within
one hundred twenty (120) days after the end of such calendar year, and Purchaser
shall prorate and adjust such CAM Charges with Seller based upon the Closing
Date, with Purchaser being reimbursed by Seller for any over-collection of CAM
Charges during Seller’s prior of ownership and applicable to calendar year 2010,
and Purchaser reimbursing Seller for any under-collection of CAM Charges by
Seller during Seller’s period of ownership and applicable to calendar year 2010.
The provisions of this Section 7.1.5 shall survive the Closing.

7.1.6. Insurance. Seller’s existing liability and property insurance pertaining
to the Property shall be canceled as of the Closing, and Seller shall receive
any premium refund due thereon.

7.2. Seller’s Closing Costs. Seller shall pay (i) any documentary deed stamps or
transfer tax on the Deed, (ii) any costs incurred in recording the Deed or any
other instruments, (iii) Seller’s own attorneys’ fees, (iv) one-half of the cost
of the title premium for the owner’s Title Policy, and (v) the brokerage
commissions to be paid to the Seller Broker and Purchaser Broker as set forth in
Section 16.23 herein.

7.3. Purchaser’s Closing Costs. Purchaser shall pay (i) the cost of the Title
Commitment and one-half of cost of the title premium for the owner’s Title
Policy, together with the cost of any lender’s title policy and any title
insurance endorsements ordered by Purchaser or its lender, (ii) the cost of the
Survey, (iii) any costs incurred in connection with Purchaser’s investigation of
the Property pursuant to Article V, including the cost of any new environmental
assessment commissioned by Purchaser, and (iv) Purchaser’s own attorneys’ fees.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII

DISTRIBUTION OF FUNDS AND DOCUMENTS

8.1. Delivery of the Purchase Price. At the Closing, Title Agent shall deliver
the Purchase Price to Seller, and the transaction shall not be considered closed
until such delivery occurs.

8.2. Other Monetary Disbursements. Title Agent shall, at the Closing, arrange
for wire transfer, (i) to Seller, or order, as instructed by Seller, all sums
and any proration or other credits to which Seller is entitled and less any
appropriate proration or other charges and (ii) to Purchaser, or order, any
excess funds therefore delivered to Title Agent by Purchaser and all sums and
any proration or other credits to which Purchaser is entitled and less any
appropriate proration or other charges.

8.3. Recorded Documents. Title Agent shall cause the Deed and any other
documents that Seller or Purchaser desires to record to be recorded with the
appropriate county recorder and, after recording, returned to the grantee,
beneficiary or person acquiring rights under said document or for whose benefit
said document was required.

8.4. Documents to Purchaser. Title Agent shall at the Closing deliver by
overnight express delivery to Purchaser the following:

 

  (a) one conformed copy of the Deed;

 

  (b) one original of the Assignment of Leases and Contracts;

 

  (c) one original of the Bill of Sale;

 

  (d) originals of the tenant estoppels;

 

  (e) one original of the Notice to Tenants;

 

  (f) one original of the FIRPTA Affidavit;

 

  (g) one original of the Closing Statement;

 

  (h) one original of the pro forma Title Policy; and

 

  (i) one original of the Owner’s Affidavit.

8.5. Documents to Seller. Title Agent shall at the Closing deliver by overnight
express delivery to Seller, the following:

 

  (a) one conformed copy of the Deed;

 

  (b) one original of the Assignment of Leases and Contracts;

 

12



--------------------------------------------------------------------------------

  (c) one original of the Bill of Sale;

 

  (d) copies of the tenant estoppels;

 

  (e) one original of the Notice to Tenants;

 

  (f) one original of the FIRPTA Affidavit;

 

  (g) one original of the Closing Statement;

 

  (h) one copy of the pro forma Title Policy; and

 

  (i) one original of the Owner’s Affidavit.

8.6. All Other Documents. Title Agent shall at the Closing deliver by overnight
express delivery, each other document received hereunder by Title Agent to the
person acquiring rights under said document or for whose benefit said document
was required.

ARTICLE IX

RETURN OF DOCUMENTS AND FUNDS UPON TERMINATION

9.1. Return of Seller’s Documents. If escrow or this Agreement is terminated for
any reason, Purchaser shall, within five (5) days following such termination,
deliver to Seller all documents and materials relating to the Property
previously delivered to Purchaser by Seller and copies of all reports, studies,
documents and materials obtained by Purchaser from third parties in connection
with the Property and Purchaser’s investigation thereof. Such items shall be
delivered without representation or warranty as to accuracy or completeness and
with no right of Seller to rely thereon without the consent of the third party.
Title Agent shall deliver all documents and materials deposited by Seller and
then in Title Agent’s possession to Seller and shall destroy any documents
executed by both Purchaser and Seller. Upon delivery by Title Agent to Seller
(or such destruction, as applicable) of such documents and materials, Title
Agent’s obligations with regard to such documents and materials under this
Agreement shall be deemed fulfilled and Title Agent shall have no further
liability with regard to such documents and materials to either Seller or
Purchaser.

9.2. Return of Purchaser’s Documents. If escrow or this Agreement is terminated
for any reason, Title Agent shall deliver all documents and materials deposited
by Purchaser and then in Title Agent’s possession to Purchaser and shall destroy
any documents executed by both Purchaser and Seller. Upon delivery by Title
Agent to Purchaser (or such destruction, as applicable) of such documents and
materials, Title Agent’s obligations with regard to such documents and materials
under this Agreement shall be deemed fulfilled and Title Agent shall have no
further liability with regard to such documents and materials to either Seller
or Purchaser.

9.3. Deposit. If escrow or this Agreement is terminated (i) pursuant to
Section 5.3, Section 10.2 or Article XII or (ii) due to the failure of a
condition set forth in Section 3.1, then,

 

13



--------------------------------------------------------------------------------

subject to Section 5.2, Purchaser shall be entitled to obtain the return of the
Deposit pursuant to Section 9.4 below. If the Closing does not take place and
escrow or this Agreement is terminated for any other reason, Seller shall be
entitled to the Deposit by retaining or causing Escrow Agent to deliver the
Deposit to Seller pursuant to Section 9.4 below.

9.4. Disbursement of Deposit. If Escrow Agent receives a notice from either
party instructing Escrow Agent to deliver the Deposit to such party, Escrow
Agent shall deliver a copy of the notice to the other party within three
(3) business days after receipt of the notice. If the other party does not
object to the delivery of the Deposit as set forth in the notice within three
(3) business days after receipt of the copy of the notice, Escrow Agent shall,
and is hereby authorized to, deliver the Deposit to the party requesting it
pursuant to the notice. Any objection hereunder shall be by notice setting forth
the nature and grounds for the objection and shall be sent to Escrow Agent and
to the party requesting the Deposit.

9.5. No Effect on Rights of Parties; Survival. The return of documents and
monies as set forth above shall not affect the right of either party to seek
such legal or equitable remedies as such party may have under Article X with
respect to the enforcement of this Agreement. The obligations under this
Article IX shall survive termination of this Agreement.

ARTICLE X

DEFAULT

10.1. Seller’s Remedies. If, for any reason whatsoever (other than the failure
of a condition set forth in Section 3.1 and other than a termination of this
Agreement pursuant to Section 5.3, Section 10.2 or Article XII), Purchaser fails
to complete the acquisition as herein provided, Purchaser shall be in breach of
its obligations hereunder and Seller shall be entitled to terminate this
Agreement in its entirety by delivering notice to Purchaser and retain the
Deposit as liquidated damages, in which event Seller shall also be released from
any further obligations hereunder. PURCHASER AND SELLER HEREBY ACKNOWLEDGE AND
AGREE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF SUCH A BREACH OF THIS
AGREEMENT BY PURCHASER WOULD BE EXTREMELY DIFFICULT OR IMPOSSIBLE TO DETERMINE,
THAT THE AMOUNT OF THE DEPOSIT IS THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE
OF THE DAMAGES SELLER WOULD SUFFER IN THE EVENT THE TRANSACTION PROVIDED FOR IN
THIS AGREEMENT FAILS TO CLOSE, AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT. PURCHASER AND SELLER AGREE
THAT SELLER’S RIGHT TO RETAIN THE DEPOSIT SHALL BE THE SOLE REMEDY OF SELLER AT
LAW IN THE EVENT OF SUCH A BREACH OF THIS AGREEMENT BY PURCHASER.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 10.1, IF
PURCHASER BRINGS AN ACTION AGAINST SELLER FOR AN ALLEGED BREACH OR DEFAULT BY
SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT, RECORDS A LIS PENDENS OR
OTHERWISE ENJOINS OR RESTRICTS SELLER’S ABILITY TO SELL AND TRANSFER THE
PROPERTY OR REFUSES TO CONSENT TO OR INSTRUCT RELEASE OF THE DEPOSIT TO SELLER
IF REQUIRED BY ESCROW AGENT (EACH A “PURCHASER’S ACTION”), SELLER SHALL NOT BE

 

14



--------------------------------------------------------------------------------

RESTRICTED BY THE PROVISIONS OF THIS SECTION 10.1 FROM BRINGING AN ACTION
AGAINST PURCHASER SEEKING EXPUNGEMENT OR RELIEF FROM ANY IMPROPERLY FILED LIS
PENDENS, INJUNCTION OR OTHER RESTRAINT, AND/OR RECOVERING FEES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES) WHICH SELLER MAY SUFFER OR INCUR AS A
RESULT OF ANY PURCHASER’S ACTION BUT ONLY TO THE EXTENT THAT SELLER IS THE
PREVAILING PARTY; AND THE AMOUNT OF ANY SUCH FEES, COSTS AND EXPENSES AWARDED TO
SELLER SHALL BE IN ADDITION TO THE LIQUIDATED DAMAGES SET FORTH HEREIN. NOTHING
IN THIS AGREEMENT SHALL, HOWEVER, BE DEEMED TO LIMIT PURCHASER’S LIABILITY TO
SELLER FOR DAMAGES OR INJUNCTIVE RELIEF FOR BREACH OF PURCHASER’S INDEMNITY
OBLIGATIONS UNDER SECTIONS 5.2.5 AND 16.23 BELOW OR FOR ATTORNEYS’ FEES AND
COSTS AS PROVIDED IN SECTION 16.5 BELOW.

10.2. Purchaser’s Remedies. If the sale is not completed as herein provided
solely by reason of any material default of Seller, Purchaser shall be entitled,
as its sole and exclusive remedy, to either (i) terminate this Agreement (by
delivering notice to Seller which includes a waiver of any right, title or
interest of Purchaser in the Property) and or (ii) treat this Agreement as being
in full force and effect and pursue only the specific performance of this
Agreement, provided that Purchaser must commence any action for specific
performance within thirty (30) days after the scheduled Closing Date. Purchaser
waives any right to pursue any other remedy at law or equity for such default of
Seller, including, without limitation, any right to seek, claim or obtain
damages, punitive damages or consequential damages. In no case shall Seller ever
be liable to Purchaser under any statutory, common law, equitable or other
theory of law, either prior to or following the Closing, for any lost rents,
profits, “benefit of the bargain,” business opportunities or any form of
consequential damage in connection with any claim, liability, demand or cause of
action in any way or manner relating to the Property, the condition of the
Property, this Agreement, or any transaction or matter between the parties
contemplated hereunder. Purchaser’s remedies hereunder are in addition to the
right to receive the return of the Deposit, subject to Section 9.4, to the
extent it is not applied to the Purchase Price in connection with Purchaser’s
action for specific performance.

ARTICLE XI

REPRESENTATIONS AND WARRANTIES

11.1. Seller’s Warranties and Representations. The matters set forth in this
Section 11.1 constitute representations and warranties by Seller which are now
and (subject to matters contained in any notice given pursuant to the next
succeeding sentence) shall, in all material respects, at the Closing be true and
correct. If Seller has actual knowledge that any of the representations and
warranties contained in this Article XI may cease to be true, Seller shall give
prompt notice to Purchaser (which notice shall include copies of the instrument,
correspondence, or document, if any, upon which Seller’s notice is based). As
used in this Section 11.1, the phrase “to the extent of Seller’s actual
knowledge” shall mean the actual knowledge of Troy M. Cox. There shall be no
duty imposed or implied to investigate, inquire, inspect, or audit any such
matters, and there shall be no personal liability on the part of such

 

15



--------------------------------------------------------------------------------

person. To the extent Purchaser has or acquires actual knowledge or is deemed to
know prior to the expiration of the Investigation Period that these
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect
Purchaser’s knowledge or deemed knowledge.

11.1.1 Organization. Seller has been duly formed, validly exists and is in good
standing in the jurisdiction of its formation and in the state in which the
Property is located.

11.1.2. Power and Authority. Subject to Section 3.2.3, Seller has the legal
power, right and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.

11.1.3. Proceedings. Seller has not received any written notice of any pending
or threatened condemnation or similar proceeding affecting any part of the
Property.

11.1.4. Contravention. Seller is not prohibited from consummating the
transactions contemplated by this Agreement by any law, regulation, agreement,
instrument, restriction, order or judgment.

11.1.5. Leases. Subject to Section 13.4, the Leases set forth on Exhibit E
attached hereto comprise all of the leases affecting the Property on and after
the Closing

11.1.6. Contracts. Subject to Section 13.4, the Contracts set forth on Exhibit F
attached hereto comprise all of the material contracts affecting the Property on
and after the Closing.

11.1.7. Compliance. Other than as set forth on Schedule 11.1.7 attached hereto,
Seller has not received written notice from any governmental authority that the
Property is not in material compliance with all applicable laws, except for such
failures to comply, if any, which have been remedied.

11.1.8. Employees. Seller has no employees on-site at the Property providing
on-site services to the Property and all such services are performed by Seller’s
manager of the Property.

11.1.9. Litigation. Other than as set forth on Schedule 11.1.9 attached hereto,
to the extent of Seller’s actual knowledge, there is no material litigation
affecting the Property, which litigation is not covered by insurance.

11.1.10. Environmental. Except as may be disclosed in the reports, studies or
analyses set forth in the attached Schedule 11.1.10, Seller has no knowledge of
any materially adverse environmental conditions affecting the Property. For
purposes hereof, Seller’s knowledge is limited to the matters set forth in such
reports, studies or analyses.

 

16



--------------------------------------------------------------------------------

11.2. Purchaser’s Warranties and Representations. The matters set forth in this
Section 11.2 constitute representations, warranties and covenants by Purchaser
which are now and shall, at the Closing, be true and correct.

11.2.1. Power and Authority. Purchaser has the legal power, right and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby.

11.2.2. Independent Investigation. The consummation of this transaction shall
constitute Purchaser’s acknowledgment that it has independently inspected and
investigated the Property and has made and entered into this Agreement based
upon such inspection and investigation and its own examination of the condition
of the Property.

11.2.3. Purchaser Reliance. Purchaser is experienced in and knowledgeable about
the ownership and management of real estate, and it has relied and will rely
exclusively on its own consultants, advisors, counsel, employees, agents,
principals and/or studies, investigations and/or inspections with respect to the
Property, its condition, value and potential. Purchaser agrees that,
notwithstanding the fact that it has received certain information from Seller or
its agents or consultants, Purchaser has relied solely upon and will continue to
rely solely upon its own analysis and will not rely on any information provided
by Seller or its agents or consultants, except as expressly set forth in
Section 11.1.

11.2.4. Compliance. Purchaser’s funds are derived from legitimate business
activities. Purchaser is not a person with whom Seller is prohibited from
engaging in this transaction due to any United States government embargos,
sanctions, or terrorism or money laundering laws, including, without limitation,
due to Purchaser or any party that has ownership in or control over Purchaser
being (i) subject to United States government embargos or sanctions, or (ii) in
violation of terrorism or money laundering laws.

11.2.5. ERISA. Purchaser represents, warrants and covenants that Purchaser is
not using the assets of any (i) “employee benefit plan” (within the meaning of
Section 3(3) of ERISA), (ii) “plan” (within the meaning of Section 4975(e)(1) of
the Code), or (iii) entity whose underlying assets include “plan assets” by
reason of a plan’s investment in such entity, to fund its purchase of the
Property under this Agreement.

11.2.6. Patriot Act.

(1) Purchaser is in compliance with the requirements of Executive Order
No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”). Further, Purchaser covenants and agrees to make its
policies, procedures and practices regarding compliance with the Orders, if any,
available to Seller for its review and inspection during normal business hours
and upon reasonable prior notice.

 

17



--------------------------------------------------------------------------------

(2) Neither Purchaser nor any beneficial owner of Purchaser:

(A) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

(B) is a person or entity who has been determined by competent authority to be
subject to the prohibitions contained in the Orders; or

(C) is owned or controlled by, or acts for or on behalf of, any person or entity
on the Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders.

(3) Patriot Act Notice. Purchaser hereby covenants and agrees that if Purchaser
obtains knowledge that Purchaser or any of its beneficial owners becomes listed
on the Lists or is indicted, arraigned, or custodially detained on charges
involving money laundering or predicate crimes to money laundering, Purchaser
shall immediately notify Seller in writing, and in such event, Seller shall have
the right to terminate this Agreement in its entirety without penalty or
liability to Purchaser immediately upon delivery of written notice thereof to
Purchaser.

11.3. No Other Warranties and Representations. Except as specifically set forth
in this Article XI, Seller has not made, does not make, and has not authorized
anyone to make, any warranty or representation as to the Leases, the Contracts,
any written materials delivered to Purchaser, the persons preparing such
materials, the truth, accuracy or completeness of such materials, the present or
future physical condition, development potential, zoning, building or land use
law or compliance therewith, the operation, income generated by, or any other
matter or thing affecting or relating to the Property or any matter or thing
pertaining to this Agreement. Purchaser expressly acknowledges that no such
warranty or representation has been made and that Purchaser is not relying on
any warranty or representation whatsoever other than as is expressly set forth
in this Article XI. Purchaser shall accept the Property “as is” and in its
condition on the date of Closing subject only to the express provisions of this
Agreement and hereby acknowledges and agrees that SELLER HAS NOT MADE, DOES NOT
MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT, FUTURE OR OTHERWISE, OF, AS TO, CONCERNING OR WITH
RESPECT TO, THE PROPERTY.

11.3.1. No Environmental Representations. Except as set forth in
Section 11.1.10, Seller makes no representations or warranties as to whether the
Property contains asbestos, radon or any hazardous materials or harmful or toxic
substances, or pertaining to the extent, location or nature of same, if any.
Further, to the extent that Seller has provided to Purchaser information from
any inspection, engineering or environmental reports concerning asbestos, radon
or any hazardous materials or harmful or toxic substances, Seller makes no
representations or warranties with respect to the accuracy or completeness,
methodology of preparation or otherwise concerning the contents of such reports.

 

18



--------------------------------------------------------------------------------

11.3.2. Release of Claims. Subject to the express provisions hereof, Purchaser
acknowledges and agrees that Seller makes no representation or warranty as to,
and Purchaser, for itself, its successors and assigns, hereby waives and
releases Seller from any present or future claims, at law or in equity, whether
known or unknown, foreseeable or otherwise, arising from or relating to, the
Property, this Agreement or the transactions contemplated hereby, including
without limitation the presence or alleged presence of asbestos, radon or any
hazardous materials or harmful or toxic substances in, on, under or about the
Property, including without limitation any claims under or on account of (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
the same may have been or may be amended from time to time, and similar state
statutes, and any regulations promulgated thereunder, (ii) any other federal,
state or local law, ordinance, rule or regulation, now or hereafter in effect,
that deals with or otherwise in any manner relates to, environmental matters of
any kind, (iii) this Agreement, or (iv) the common law. Purchaser hereby
specifically acknowledges that Purchaser has carefully reviewed this
Section 11.3.2 and has discussed its import with legal counsel and that the
provisions of this Section 11.3.2 are a material part of this Agreement. This
Section 11.3.2 shall survive the Closing forever.

11.4. Know Your Customer. Purchaser acknowledges that Seller much complete
certain “know your customer” procedures regarding Purchaser, including, without
limitation, understanding who Purchaser is and Purchaser’s source of funds, and
Purchaser shall reasonably cooperate with Seller in these efforts.

ARTICLE XII

CASUALTY AND CONDEMNATION

Promptly upon receipt of written notices thereof, Seller shall give Purchaser
written notice of any condemnation, damage or destruction of the Property
occurring prior to the Closing. If prior to the Closing all or a material
portion of the Property is condemned, damaged or destroyed by an insured
casualty, Purchaser shall have the option of either (i) applying the proceeds of
any condemnation award or payment under any insurance policies (other than
business interruption or rental loss insurance) toward the payment of the
Purchase Price to the extent such condemnation awards or insurance payments have
been received by Seller, receiving from Seller an amount equal to any applicable
deductible under any such insurance policy and receiving an assignment from
Seller of Seller’s right, title and interest in any such awards or payments not
theretofore received by Seller, or (ii) terminating this Agreement by delivering
written notice of such termination to Seller and Escrow Agent within ten
(10) days after Purchaser has received written notice from Seller of such
material condemnation, damage or destruction. If, prior to the Closing, a
portion of the Property is condemned, damaged or destroyed and such portion is
not a material portion of the Property, the proceeds of any condemnation award
or payment and any applicable deductible under any insurance policies shall be
applied toward the payment of the Purchase Price to the extent such condemnation

 

19



--------------------------------------------------------------------------------

awards or insurance payments have been received by Seller and Seller shall
assign to Purchaser all of Seller’s right, title and interest in any unpaid
awards or payments. For purposes of this Article XII, the term “material
portion” shall mean greater than ten percent (10%) of the improvements on the
Property or an absence of reasonable access to the Property. If the damage or
destruction arises out of an uninsured risk, Seller shall elect, by written
notice within ten (10) days of the occurrence of such damage or destruction
either to terminate this Agreement or to close the transaction contemplated
hereby with a reduction of the Purchase Price equal to the costs of repairing
the Property, as reasonably estimated by an engineer engaged by Seller and
reasonably acceptable to Purchaser.

ARTICLE XIII

CONDUCT PRIOR TO CLOSING

13.1. Conduct. From and after the date hereof, Seller shall operate the Property
in accordance with its standard business procedures.

13.2. Actions Prohibited. Seller shall not, without the prior written approval
of Purchaser, which approval will not be unreasonably withheld or delayed:

(i) make any material structural alterations or additions to the Property except
as (a) in the ordinary course of operating the Property, (b) required for
maintenance and repair, (c) required by any of the Leases or the Contracts, or
(d) required by this Agreement;

(ii) sell, transfer, encumber or change the status of title of all or any
portion of the Property;

(iii) change or attempt to change, directly or indirectly, the current zoning of
the Real Property in a manner materially adverse to it; or

(iv) cancel, amend or modify, in a manner materially adverse to the Property,
any license or permit held by Seller with respect to the Property or any part
thereof which would be binding upon Purchaser after the Closing.

13.3. Modification of Existing Leases and Contracts. Prior to the expiration of
the Investigation Period, Seller may cancel, amend and modify any of the Leases
and any of the Contracts, provided notice is given to Purchaser within three
(3) business days prior to such action and in any event at least three
(3) business days prior to the expiration of the Investigation Period. After the
expiration of the Investigation Period, Seller may not cancel, amend, or modify
any material Contracts or Leases, in a manner binding upon Purchaser after the
Closing, unless Seller gives Purchaser notice within five (5) business days
after such action and provided such action is (i) approved by Purchaser in its
reasonable discretion within five (5) business days of written request from
Seller, provided that if Purchaser does not timely respond, Purchaser shall be
deemed to have refused such action or (ii) required by any of the Leases or any
of the Contracts.

 

20



--------------------------------------------------------------------------------

13.4. New Leases and Contracts. Prior to the expiration of the Investigation
Period, Seller may enter into any new lease or contract affecting the Property,
or any part thereof, provided notice is given to Purchaser within three
(3) business days after such action and in any event at least three (3) business
days prior to the expiration of the Investigation Period. After the expiration
of the Investigation Period, Seller may not enter into any new lease or contract
without Purchaser’s consent, which consent will not be unreasonably withheld,
conditioned or delayed. Notwithstanding the preceding sentence, after the
expiration of the Investigation Period, Seller may enter into any new contracts
without Purchaser’s consent if doing so is in the ordinary course of operating
the Property and the contract (i) will not be binding on Purchaser or (ii) is
cancelable on thirty (30) days or less notice without penalty or premium. If
Seller shall request Purchaser’s approval to any of the foregoing matters,
Purchaser shall have five (5) business days from its receipt of such request to
give Seller notice of its approval or disapproval of such matter. If Purchaser
does not give such notice, such matter shall be deemed refused by Purchaser.

13.5. Confidentiality. Except as required by law or governmental regulation
applicable to Purchaser (or any affiliate of Purchaser), prior to Closing,
Purchaser shall maintain the confidentiality of this sale and purchase and shall
not disclose the terms of this Agreement or of such sale and purchase to any
third parties whomsoever other than investors or prospective investors in
Purchaser or the principals of Purchaser’s Broker (if any), Escrow Agent, the
Title Company and such other persons whose assistance is required in carrying
out the terms of this Agreement. Purchaser shall not at any time issue a press
release or otherwise communicate with media representatives regarding this sale
and purchase unless such release or communication has received the prior written
approval of Seller. Purchaser agrees that all documents and information
regarding the Property of whatsoever nature made available to it by Seller or
Seller’s agents and the results of all tests and studies of the Property
(collectively, the “Proprietary Information”) are confidential and except as
required by law or governmental regulation applicable to Purchaser (or any
affiliate of Purchaser), Purchaser shall not disclose any Proprietary
Information to any other person except those assisting it with the analysis of
the Property, and only after procuring such person’s agreement to abide by these
confidentiality restrictions. In addition, after Closing, Purchaser shall
maintain the confidentiality of the amount of the Purchase Price for a period of
one (1) year after the Closing Date and shall not, except as required by law or
governmental regulation applicable to Purchaser (or any affiliate of Purchaser),
disclose the Purchase Price to any third parties whomsoever other than the local
property appraiser’s office, investors or prospective investors in Purchaser or
the principals of Purchaser’s Broker (if any), Escrow Agent, the Title Company,
Purchaser’s accountants, and such other persons whose assistance is required in
carrying out the terms of this Agreement. Notwithstanding the preceding
sentence, to the extent required by law, regulation or ordinance or any existing
contractual obligations of Purchaser (or any affiliate of Purchaser), Purchaser
may disclose the Purchase Price to third parties including but not limited to
its shareholders, Securities and Exchange Commission officials, and any
national, state or local governing bodies. Purchaser shall require that the
Purchaser’s Broker also maintain the confidentiality of the amount of the
Purchase Price for a period of one (1) year after the Closing Date. Purchaser
shall be liable to Seller for any damages suffered by Seller, its members, or
affiliates of Seller that directly or indirectly own a ten percent or greater
interest in Seller, as result of a breach of Purchaser’s obligations set forth
in this Section 13.5. In determining whether disclosure of

 

21



--------------------------------------------------------------------------------

Proprietary Information or other information described above is required by law,
ordinance or governmental regulation applicable to Purchaser or an affiliate of
Purchaser, Purchaser shall be entitled without incurring liability under this
Section 13.5 to rely upon the opinion of its legal counsel and such opinion
shall be final and binding on Seller and Seller’s members and affiliates. This
Section 13.5 shall survive the Closing or termination of this Agreement.

13.6. Right to Cure. If any title defect or other matter which would entitle
Purchaser to terminate this Agreement shall first arise after Purchaser notifies
Seller of its Title Objections pursuant to Section 5.3.1 and prior to the
Closing or if Seller shall have breached any representation or warranty
hereunder, Seller may elect, by written notice to Purchaser, to cure such title
defect or other matter by causing it to be removed, insured over or bonded to
cure such breach and Seller may adjourn the Closing for up to thirty (30) days
to do so. Nothing contained in this Section 13.6 shall require Seller to cure
any such title defect or other matter or to incur any liability or expense to do
so.

ARTICLE XIV

NOTICES

All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly delivered (i) upon the delivery (or
refusal to accept delivery) by messenger or overnight express delivery service
(or, if such date is not on a business day, on the business day next following
such date), or (ii) on the third (3rd) business day next following the date of
its mailing by certified mail, postage prepaid, at a post office maintained by
the United States Postal Service, or (iii) upon the receipt by facsimile
transmission as evidenced by a receipt transmission report (followed by delivery
by one of the other means identified in (i)-(ii)), addressed as follows:

 

If to Purchaser, to:

  

HomeOwner’s Choice Inc.

c/o The Boardwalk Company

31640 U.S. Hwy 19 North, Ste 1

Palm Harbor, FL 34684

Attn: Anthony Saravanos

Facsimile: (727) 784-1008

with a copy to:

  

Politis, P.A.

2340 Drew Street, Suite 300

Clearwater, FL 33765

Attn: Peter Politis, Esq.

Facsimile: (727) 726-1133

If to Seller, to:

  

CAT-FLA Owner LLC

c/o Eola Capital LLC

512 East Washington Street

Orlando, FL 32801

Attention: James R. Heistand; Troy M. Cox

Facsimile: (407) 650-0597

 

22



--------------------------------------------------------------------------------

with a copy to:

  

Driver, McAfee, Peek & Hawthorne, P.L.

1 Independent Drive, Suite 1200

Jacksonville, Florida 32202

Attn: Matthew S. McAfee, Esq.

Facsimile: (904) 301-1279

If to Escrow Agent, to:

  

Aminie Mohip, Esq.

12600 Roosevelt Blvd

St Petersburg, Florida 33716

Facsimile: (727) 797-8504

Either party may, by notice given as aforesaid, change the address or addresses,
or designate an additional address or additional addresses, for its notices,
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice.

ARTICLE XV

TRANSFER OF POSSESSION

15.1. Transfer of Possession. Possession of the Property shall be transferred to
Purchaser at the time of Closing subject to the Permitted Encumbrances.

15.2. Delivery of Documents at Closing. At the time of Closing, Seller shall
deliver to Purchaser originals or copies of any additional documents,
instruments or records in the possession of Seller or its agents which are
necessary for the ownership and operation of the Property.

ARTICLE XVI

GENERAL PROVISIONS

16.1. Captions. Captions in this Agreement are inserted for convenience of
reference only and do not define, describe or limit the scope or the intent of
this Agreement or any of the terms hereof.

16.2. Exhibits. All exhibits referred to herein and attached hereto are a part
hereof.

16.3. Entire Agreement. This Agreement contains the entire agreement between the
parties relating to the transaction contemplated hereby and all prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, are merged herein.

16.4. Modification. No modification, waiver, amendment, discharge or change of
this Agreement shall be valid unless the same is in writing and signed by the
party against which the enforcement of such modification, waiver, amendment,
discharge or change is or may be sought.

16.5. Attorneys’ Fees. Should any party hereto employ an attorney for the
purpose of enforcing or construing this Agreement, or any judgment based on this
Agreement, in any legal

 

23



--------------------------------------------------------------------------------

proceeding whatsoever, including insolvency, bankruptcy, arbitration,
declaratory relief or other litigation, the prevailing party shall be entitled
to receive from the other party or parties thereto reimbursement for all
reasonable attorneys’ fees and all costs, whether incurred at the trial or
appellate level, including but not limited to service of process, filing fees,
court and court reporter costs, investigative costs, expert witness fees and the
cost of any bonds, whether taxable or not, and such reimbursement shall be
included in any judgment, decree or final order issued in that proceeding. The
“prevailing party” means the party in whose favor a judgment, decree, or final
order is rendered.

16.6. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State in which the Property is located.

16.7. Time of Essence. Time is of the essence to this Agreement and to all dates
and time periods set forth herein.

16.8. Survival. Unless otherwise expressly herein stated to survive, all
representations, covenants, indemnities, conditions and agreements contained
herein shall merge into and be superseded by the various documents executed and
delivered at Closing and shall not survive the Closing.

16.9. Assignment by Purchaser. Purchaser may not assign its rights under this
Agreement.

16.10. Severability. If any term, covenant, condition, provision or agreement
herein contained is held to be invalid, void or otherwise unenforceable by any
court of competent jurisdiction, the fact that such term, covenant, condition,
provision or agreement is invalid, void or otherwise unenforceable shall in no
way affect the validity or enforceability of any other term, covenant,
condition, provision or agreement herein contained.

16.11. Successors and Assigns. All terms of this Agreement shall be binding
upon, inure to the benefit of and be enforceable by, the parties hereto and
their respective legal representatives, successors and assigns (subject to
Section 16.9).

16.12. Interpretation. Seller and Purchaser acknowledge each to the other that
both they and their counsel have reviewed and revised this Agreement and that
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments or exhibits hereto.

16.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original; such
counterparts shall together constitute but one agreement.

16.14. Recordation. This Agreement may not be recorded and any attempt to do so
shall be of no effect whatsoever.

16.15. Limitation on Liability. In any action brought to enforce the obligations
of Seller under this Agreement or any other document delivered in connection
herewith, the

 

24



--------------------------------------------------------------------------------

judgment or decree shall be subject to the provisions of Section 10.2 and
Section 16.8 and shall, otherwise in any event, be enforceable against Seller
only up to a maximum of $50,000.00. The provisions of this Section shall survive
the termination of this Agreement.

16.16. Possession of Seller. As used in this Agreement, the “possession” or
“receipt” of a document, notice or similar writing by Seller shall be deemed to
be only the possession, receipt or notice of such document by Seller.

16.17. Business Day. As used in this Agreement, “business day” shall be deemed
to be any day other than a day on which banks in the State in which the Property
is located shall be permitted or required to close.

16.18. Waiver of Jury Trial. PURCHASER AND SELLER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER
WITH THIS AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT OR ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS TO BE DELIVERED BY PURCHASER AT CLOSING, AND SHALL
SURVIVE THE CLOSING OR TERMINATION OF THIS AGREEMENT. Each party hereby
authorizes and empowers the other to file this Section 16.18 and this Agreement
with the clerk or judge of any court of competent jurisdiction as a written
consent to waiver of jury trial.

16.19. Other Duties of Escrow Agent. Escrow Agent shall not be bound in any way
by any other agreement or contract between Seller and Purchaser, whether or not
Escrow Agent has knowledge thereof. Escrow Agent’s only duties and
responsibilities with respect to the Deposit shall be to hold the Deposit and
other documents delivered to it as agent and to dispose of the Deposit and such
documents in accordance with the terms of this Agreement. Without limiting the
generality of the foregoing, Escrow Agent shall have no responsibility to
protect the Deposit and shall not be responsible for any failure to demand,
collect or enforce any obligation with respect to the Deposit or for any
diminution in value of the Deposit from any cause, other than Escrow Agent’s
gross negligence or willful misconduct. Escrow Agent may, at the expense of
Seller and Purchaser, consult with counsel and accountants in connection with
its duties under this Agreement. Escrow Agent shall not be liable to the parties
hereto for any act taken, suffered or permitted by it in good faith in
accordance with the advice of counsel and accountants. Escrow Agent shall not be
obligated to take any action hereunder that may, in its reasonable judgment,
result in any liability to it unless Escrow Agent shall have been furnished with
reasonable indemnity satisfactory in amount, form and substance to Escrow Agent.

 

25



--------------------------------------------------------------------------------

16.20. Disputes. Escrow Agent is acting as a stakeholder only with respect to
the Deposit. If there is any dispute as to whether Escrow Agent is obligated to
deliver the Deposit or as to whom the Deposit is to be delivered, Escrow Agent
shall not make any delivery, but shall hold the Deposit until receipt by Escrow
Agent of an authorization in writing, signed by all the parties having an
interest in the dispute, directing the disposition of the Deposit, or, in the
absence of authorization, Escrow Agent shall hold the Deposit until the final
determination of the rights of the parties in an appropriate proceeding. Escrow
Agent shall have no responsibility to determine the authenticity or validity of
any notice, instruction, instrument, document or other item delivered to it, and
it shall be fully protected in acting in accordance with any written notice,
direction or instruction given to it under this Agreement and believed by it to
be authentic. If written authorization is not given, or proceedings for a
determination are not begun, within thirty (30) days after the date scheduled
for the closing of title and diligently continued, Escrow Agent may, but is not
required to, bring an appropriate action or proceeding for leave to deposit the
Deposit with a court of the State in which the Property is located pending a
determination. Escrow Agent shall be reimbursed for all costs and expenses of
any action or proceeding, including, without limitation, attorneys’ fees and
disbursements incurred in its capacity as Escrow Agent, by the party determined
not to be entitled to the Deposit. Upon making delivery of the Deposit in the
manner provided in this Agreement, Escrow Agent shall have no further liability
hereunder. In no event shall Escrow Agent be under any duty to institute, defend
or participate in any proceeding that may arise between Seller and Purchaser in
connection with the Deposit. The parties acknowledge that Escrow Agent also
represents Seller and in the event of any dispute between Seller and Purchaser,
Purchaser acknowledges and agrees that Escrow Agent may represent Seller with
respect to any disputes with respect to this Agreement or other matters, and
Purchaser agrees that Escrow Agent shall not be disqualified or prevented from
representing Seller by virtue of its capacity of Escrow Agent. The provisions of
this Section 16.20 shall survive Closing.

16.21. Reports. Escrow Agent shall be responsible for the timely filing of any
reports or returns required pursuant to the provisions of Section 6045(e) of the
Internal Revenue Code of 1986 (and any similar reports or returns required under
any state or local laws) in connection with the closing of the transaction
contemplated by this Agreement.

16.22. Radon Notice. As required by Section 404.056(7), Florida Statutes, the
following notification is made regarding radon gas:

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

16.23. Brokers. The parties each represent and warrant to the other that the
only real estate brokers, salesmen or finders involved in this transaction are
CB Richard Ellis, Inc. (the “Seller Broker”) and Boardwalk Company (the
“Purchaser Broker”)(Seller Broker and Purchaser Broker may be collectively
referred to herein as the “Broker”), pursuant to the terms of separate written
agreements between (i) Seller and Seller Broker and (ii) Seller Broker and    

 

26



--------------------------------------------------------------------------------

Purchaser Broker. If a claim for brokerage or similar fees in connection with
this transaction is made by any broker, salesman or finder other than Broker
claiming to have dealt through or on behalf of one of the parties to this
Agreement, then that party shall indemnify, defend and hold the other party
under this Agreement harmless from all liabilities, damages, claims, costs, fees
and expenses whatsoever (including reasonable attorneys’ fees and court costs,
including those for appellate matters and post judgment proceedings) with
respect to said claim for brokerage. Seller shall be responsible for causing
Seller Broker to deliver to Escrow Agent prior to Closing a conditional lien
waiver for all fees due Seller Broker at Closing in connection with this
Agreement, with such waiver only conditioned upon Seller Broker’s receipt of
brokerage fees in the amount payable to Seller Broker as set forth on the
Closing Statement (the “Seller Broker Lien Waiver”). Purchaser shall be
responsible for causing Purchaser Broker to deliver to Escrow Agent prior to
Closing a conditional lien waiver for all fees due Purchaser Broker at Closing
in connection with this Agreement, with such waiver only conditioned upon
Purchaser Broker’s receipt of brokerage fees in the amount payable to Purchaser
Broker as set forth on the Closing Statement (the “Purchaser Broker Lien
Waiver”). The provisions of this Section shall survive the Closing or the
earlier termination of this Agreement.

16.24. Contribution to New Entity. Purchaser and Seller agree that Seller shall
have the right, but not the obligation, to elect to form a new Florida limited
liability company (“Newco”) immediately prior to the Closing Date for the
purpose of taking title to the Property at Closing. As of the Closing Date,
Newco will be wholly owned by Seller. Prior to Closing, Seller will transfer the
Property to Newco in accordance with the terms and conditions of this Agreement
as if Newco were the Purchaser hereunder; provided, however, that Purchaser
shall remain obligated to pay the Purchase Price at Closing. At Closing,
Newco shall assume all of the rights, duties and obligations of Purchaser under
the Agreement (other than the obligation to pay the Purchase Price which remains
with the Purchaser). At Closing (but after such transfer), Seller shall assign
and transfer all of the membership units in Newco to Purchaser so that Purchaser
is the sole owner of Newco pursuant to that membership unit power attached as
Exhibit L, in consideration for receipt of the Purchase Price, and the other
obligations and duties set forth in this Agreement. Seller represents that as of
the Closing Date Seller will own all of the membership units in Newco, such
units shall be unencumbered and that immediately prior to the transfer of the
membership units, Newco shall have no liabilities, duties or obligations to any
third party except as expressly set forth in this Agreement. Seller agrees to
indemnify, defend and hold harmless Purchaser and its affiliates, members,
partners, subsidiaries, shareholders, officers, directors, employees and agents
from any loss, injury, damage, cause of action, liability, claim, lien, cost or
expense, including reasonable attorneys’ fees and costs, arising from any
liabilities, duties or obligations of Newco that are in existence prior to the
transfer of the membership units, except as expressly set forth in this
Agreement; provided, however, that Seller shall expressly not be liable for any
liabilities, duties or obligations of Newco which (i) arise or are incurred by
Newco after the transfer of the membership units to Purchaser or (ii) are set
forth in this Agreement and are assumed by Newco at Closing. Seller shall be
responsible for (i) the payment of documentary deed stamps incurred in such
transfer of membership units, and (ii) filing the appropriate documentation with
the Florida Department of Revenue and the local property appraiser’s office in
connection with such transfer of membership units and (iii) any other additional
costs associated with performing the transfer as stated in this Section 16.24.

(signature on following page)

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth above.

 

SELLER:

CAT-FLA OWNER LLC, a Delaware limited liability company

By:

 

 

Name:

 

 

Title:

 

 

[PURCHASER’S SIGNATURE CONTAINED ON THE FOLLOWING PAGE]

 

28



--------------------------------------------------------------------------------

PURCHASER:

HCPCI HOLDINGS LLC,

a Florida limited liability company

By:  

 

Name:  

F.X. McCahill III

Title:  

Manager

 

29



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF ESCROW AGENT

The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) serve as escrow agent under said Agreement, and (iii) be bound
by said Agreement in the performance of its duties as escrow agent.

 

DRIVER, MCAFEE, PEEK & HAWTHORNE, P.L. By:  

 

Name:  

 

Title:  

 

 

30



--------------------------------------------------------------------------------

EXHIBIT A TO SALE, PURCHASE AND ESCROW AGREEMENT

Legal Description of Land

Lots 1 through 8, inclusive of PLAT OF THE MARENE PLACE, according to the plat
thereof, recorded in Plat Book 16, page 2 of the public records of Hillsborough
County, Florida, and Lot A of HANKIN’S & ZINN’S RESUBDIVISION of Lot 1, Block
29, of TAMPANIA, according to the plat thereof, recorded in Plat Book 12, page
98 of the public records of Hillsborough County, Florida, Less that part taken
by orders of taking recorded in Minute Book 144, page 327 (for State Road 60)
and In Official Records Book 2828, page 814 (for State Road 60, Frontage Road
and Cypress Avenue) and in Official Records Book 3200, page 437 (for Cypress
Avenue), of the public records of Hillsborough County, Florida, for
right-of-way: the foregoing being more particularly described as follows:

Beginning at the Southeast corner of Lot A of Hankin’s and Zinn’s Re-Subdivision
of Lot 1, Block 29 of Tampania, according to the plat thereof, recorded in Plat
Book 12, page 98 of the public records of Hillsborough County, Florida, run
thence North 89° 20’ 56” West, 226.12 feet along the South boundary of said Lot
A to the Easterly right-of-way line of Frontage Road as recorded in Official
Records Book 2828, page 814 of the public records of Hillsborough County,
Florida; thence along said Easterly right-of-way line the following six
(6) courses, (1) North 32 ° 24’ 32” West, 140.88 feet, (2) thence North 00° 08’
49” West, 61.60 feet (61.48 feet calculated), (3) thence South 89° 22’ 06” West,
38.68 feet, (4) thence North 32° 24’ 32” West, 95.70 feet to a point of
curvature, (5) thence Northwesterly 133.27 feet, along the arc of a curve to the
right (having a radius of 480.00 feet, a central angle of 15° 54’ 29”, and a
chord bearing and distance of North 24 ° 27’ 18” West, 132.84 feet) to a point
of tangency, (6) thence North 16° 30’ 03” West 35.25 feet; thence along the
intersection right-of-way line of Frontage Road and Cypress Street (as taken by
said Official Records Book 2828, page 814), Northeasterly 28.22 feet along the
arc of a curve to the right (having a radius of 15.00 feet and a chord bearing
and distance of North 37° 23’ 36” East, 24.24 feet); thence South 88° 42’ 45”
East, 451.52 feet along the South right-of-way line of Cypress Street as
recorded in Official Records Book 2828, page 814 and Official Records Book 3200,
page 437, of the public records of Hillsborough County, Florida; thence South
01°15’ 29” West, 427.29 feet along the East boundary of said Lot A and the West
right-of-way line of North O’Brien Street to the Point of Beginning.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B TO SALE, PURCHASE AND ESCROW AGREEMENT

Form of Tenant Estoppel Certificate

TENANT ESTOPPEL CERTIFICATE

                    , 2010

 

RE:

   Lease dated                      (the “Lease”) for Cypress Commons, 5300 W.
Cypress Street, Tampa, FL 33609 (the “Property”)

The undersigned certifies to                                                  
(“Purchaser”)                                                   (“Landlord”) and
to Buyer’s mortgage lender,                                                  
(“Lender”), and to each of their respective successors, transferees and assigns
and acknowledges and agrees that:

 

  1. The undersigned is the Tenant under the Lease.

 

  2. The following information concerning the Lease is true and correct:

Landlord:                                          
                                                            

Tenant:                                          
                                        (“Tenant”)

Premises: Suite             (“Premises”)

Square Feet:                      rentable square feet

Amendments, Modifications, Assignments or Assumptions:

Commencement Date:                     

Expiration Date of Term:                     

Monthly rent under the Lease:

Fixed Minimum Rent: $                    

Operating Expense Installment (includes Insurance and Real Estate Taxes):
                    .

Real Estate Tax Installment:                     .

Base Year:         

 

B-1



--------------------------------------------------------------------------------

Base Year Stop Amount, if applicable (Operating expenses include

Insurance and Real Estate Taxes): $                    

Base Year Stop Amount, if applicable (Real Estate Taxes):                     

Tenant’s Pro Rata Share:                     

Scheduled Adjustments (if applicable):                     

Options (if applicable):                     

Amount of Security Deposit: $                    

 

  3. The Lease contains the entire agreement between Landlord and Tenant with
respect to the subject matter thereof, has not been modified or amended except
as indicated above, no options to purchase or rights of first refusal are
contained therein, and there are no other agreements between them, oral or
written, regarding the Premises or the Property. Tenant has not assigned the
Lease and has not subleased the Leased Premises or any part thereof.

 

  4. The Lease (modified as indicated above) is presently in full force and
effect in accordance with its terms and Tenant has accepted the Premises.

 

  5. All rent and additional rent payable under the Lease as of the date of this
letter has been paid in full and no rent or additional rent to become payable
under the Lease has been paid more than 30 days in advance.

 

  6. To the best of Tenant’s knowledge, no party to the Lease is in default
thereunder, and no event has occurred which, with the giving of notice or the
passage of time, or both, would constitute a default thereunder.

 

  7. Tenant has no counterclaims, defenses or offsets to its obligations under
the Lease or to the enforcement of any of the landlord’s rights thereunder.

 

  8. Landlord has completed all alterations, additions, painting and
refurbishing to the Premises and the Property required to be performed by
Landlord, and there are no rent concessions, rebates, free rents or similar
inducements except as set forth in the Lease.

 

  9. The Lease is subject and subordinate to any and all existing and future
mortgages and any ground lease of the Premises.

 

  10 No voluntary actions or, to Tenant’s knowledge, involuntary actions are
pending against Tenant under the bankruptcy laws of the United States or any
state thereof.

 

  11.

Tenant acknowledges that if Lender succeeds to the interest of Landlord under
the Lease, Lender shall not be liable for any act or omission of any prior
landlord

 

B-2



--------------------------------------------------------------------------------

  (including Landlord), liable for the return of any advance rental deposit or
any security deposit (unless such sums have actually been received by Lender as
security for Tenant’s performance under the Lease), subject to any offset or
defense which Tenant may have against any such prior landlord or bound by any
rent or additional rent Tenant may have paid for more than the current month, or
bound by any assignment, surrender, termination, cancellation, waiver, release,
amendment or modification of the Lease not expressly permitted by the Lease made
without its express written consent.

 

  12. If Lender succeeds to the interest of Landlord under the Lease by any
means, Tenant agrees to attorn to Lender and be bound to Lender under all the
terms of the Lease on the condition that Lender does not disturb the possession
of the Tenant under the Lease if the Lease is in full force and effect and the
Tenant is not then in default under the Lease.

Tenant acknowledges that Purchaser and Lender have requested this certificate in
connection with a proposed acquisition and financing of the Premises, and that
each of Purchaser and Lender may rely on the information set forth in this
certificate.

 

By:  

 

Name:  

 

Title:  

 

Dated:  

 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C TO SALE, PURCHASE AND ESCROW AGREEMENT

Form of Assignment and Assumption of Leases,

Contracts and Other Property Interests

For good and valuable consideration, the receipt of which is hereby
acknowledged, [INSERT NAME OF SELLER ENTITY], a Delaware limited liability
company (“Assignor”) hereby irrevocably assigns, transfers and sets over to
                                                 , a                     
(“Assignee”) all of Assignor’s right, title and interest in and to (i) the lease
agreements (the “Leases”) enumerated on Schedule A attached hereto and made a
part hereof and relating to the property located at
                                         (the “Property”), together with tenant
security deposits held by Assignor under the Leases, (ii) to the extent
assignable, the contracts (the “Contracts”) enumerated in Schedule B attached
hereto and made a part hereof relating to the Property, (iii) to the extent
assignable, any governmental permits and approvals (the “Permits and Approvals”)
related to the improvements (the “Improvements”) located on the Property, and
(iv) to the extent assignable, all contract rights (including, without
limitation, all existing third-party warranties, if any, on materials and
equipment constituting a part of or used in the operation and maintenance of the
Improvements), licenses, permits, plans and specifications, surveys, soils
reports, insurance proceeds by reason of damage to the Improvements,
condemnation awards and all other rights, privileges or entitlements necessary
to continue the use and operation of the Property and the Improvements.

Assignee hereby assumes all obligations in connection with the Leases, the
Contracts, and the Permits and Approvals, arising or first becoming due and
payable after the date hereof. [REFERENCE ANY OBLIGATIONS ASSUMED UNDER THE
LEASING COMMISSION SECTION OF THE PRORATIONS].

Assignor hereby represents and warrants only that it has not previously assigned
the Leases, the Contracts, the Permits and Approvals, contract rights and other
rights assigned hereby. Assignor makes no other representation or warranty in
connection with this Assignment and, except for the foregoing, this Assignment
is made without recourse to Assignor.

All terms of this Assignment shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their respective legal representatives,
successors and assigns.

No modification, waiver, amendment, discharge or change of this Assignment shall
be valid unless the same is in writing and signed by the party against which the
enforcement of such modification, waiver, amendment, discharge or change is or
may be sought.

This Assignment shall be construed and enforced in accordance with the laws of
the State in which the Property is located.

In any action brought to enforce the obligations of Assignor under this
Assignment, the judgment or decree shall be subject to Section 16.15 of that
certain Sale, Purchase and Escrow Agreement, dated as of                     ,
20    , between Assignor, Assignee and                     , as Escrow Agent.

 

C-1



--------------------------------------------------------------------------------

This Assignment may be executed in any number of counterparts, each of which so
executed shall be deemed an original; such counterparts shall together
constitute but one agreement.

IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment of
this              day of                     , 200    .

 

ASSIGNOR: [INSERT NAME OF SELLER ENTITY], a Delaware limited liability company
By:  

 

Name:  

 

Title:  

 

[ASSIGNEE’S SIGNATURE CONTAINED ON THE FOLLOWING PAGE]

 

C-2



--------------------------------------------------------------------------------

ASSIGNEE:

[INSERT NAME OF PURCHASER ENTITY]

By:

 

 

Name:

 

 

Title:

 

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D TO SALE, PURCHASE AND ESCROW AGREEMENT

FORM OF BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS, that [INSERT NAME OF SELLER ENTITY], a Delaware
limited liability company (“Seller”), for good and valuable consideration paid
by                                                              , a
                     (“Purchaser”), hereby sells, conveys and assigns to
Purchaser, its successors and assigns, all of Seller’s right, title and interest
in and to the specified items of tangible personal property being more
particularly referred to in Schedule A attached hereto (“Personal Property”) and
located on the property at                                          
                                   .

TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns to and
for its own use and behalf forever.

Purchaser agrees to pay all sales taxes payable by reason of the transfer to
Purchaser of said Personal Property.

This Bill of Sale shall be without representation or warranty by, and without
recourse to, Seller.

This Bill of Sale may be executed in any number of counterparts, each of which
so executed shall be deemed an original; such counterparts shall together
constitute but one agreement.

IN WITNESS WHEREOF, Seller and Purchaser have caused these presents to be signed
by their duly authorized officers as of                     , 20    .

 

SELLER [INSERT NAME OF SELLER ENTITY], a Delaware limited liability company By:
 

 

Name:  

 

Title:  

 

[PURCHASER’S SIGNATURE CONTAINED ON THE FOLLOWING PAGE]

 

D-1



--------------------------------------------------------------------------------

PURCHASER [INSERT NAME OF PURCHASER ENTITY] By:  

 

Name:  

 

Title:  

 

 

D-2



--------------------------------------------------------------------------------

SCHEDULE A

TANGIBLE PERSONAL PROPERTY as of December 31, 2009

Owner: CAT-FLA OWNER LLC

Building: CYPRESS COMMONS

Address: 5300 West Cypress St, Tampa FL

 

ITEM
NUMBER

  

‘

   DATE
ACQUIRED    ORIGINAL
QUANTITY    ASSET
VALUE
PER
ITEM    ORIGINAL
TOTAL
ASSET
VALUE    DISPOSAL
DATE(S)    QUANTITY
DISPOSED    DISPOSAL
VALUE    CURRENT
ASSET
VALUE   

NOTES

1

   Toolbox    2005    1    50.00    50.00          0.00    50.00   
Unspecified location & quantity

2

   Paint Cans    2005    1    0.00    —      2009    1    0.00    0.00   
Unspecified location & quantity

3

  

Belts

for HVAC

   2005    1    75.00    75.00          0.00    75.00   
Unspecified location & quantity

4

   Light bulbs    2005    1    150.00    150.00          0.00    150.00   
Unspecified location & quantity

5

   Gas can    2005    1    15.00    15.00    2009    1    15.00    0.00   
Unspecified location & quantity

6

   Filter media    2005    1    0.00    —            0.00    0.00   
Unspecified location & quantity

7

   Sloan valves    2005    1    0.00    —      2009    1    0.00    0.00   
Unspecified location & quantity

8

  

Tools and items

used in building

for routine

maintenance

   2005    1    0.00    —            0.00    0.00   
Unspecified location & quantity

9

  

Alerton pc,

monitor,keyboard,

mouse, modem

and HP

laser deskjet 845c printer

   2005    1    700.00    700.00          0.00    700.00    1st Floor
Maintenance Office

10

  

Highwoods pc,

keyboard, mouse,

and HP Laserject

1012 printer

   2005    1    100.00    100.00          0.00    100.00    1st Floor
Maintenance Office

11

  

Fax / phone

Hp 1010

   2005    1    300.00    300.00    2009    1    300.00    0.00    1st Floor
Maintenance Office

12

   Desks    2005    2    200.00    400.00          0.00    400.00    1st Floor
Maintenance Office

13

  

Large storage cabinets

containing misc. plumbing,

lockset, lighting

and HVAC supplies

   2005    5    100.00    500.00          0.00    500.00    1st Floor
Maintenance Office

 

D-3



--------------------------------------------------------------------------------

14

   Office chairs    2005    8    50.00    400.00    2008    8    400.00    0.00
   Disposed 2008

15

  

Four drawer

file cabinets

   2005    2    100.00    200.00          0.00    200.00   
1st Floor Maintenance Office

16

  

2-wheel

hand truck

   2005    1    50.00    50.00          0.00    50.00   
1st Floor Maintenance Office

17

  

RYOBI 18 volt battery

drill with 1 space

battery and charger

   2005    1    150.00    150.00    2009    1    150.00    0.00   
1st Floor Maintenance Office

18

  

Old toilet

plunger

   2005    1    0.00    —            0.00    0.00   
1st Floor Maintenance Office

19

   6 ft ladder    2005    1    65.00    65.00          0.00    65.00   
1st Floor Maintenance Office

20

  

Four drawer Craftsman

rolling tool cabinet

   2005    1    300.00    300.00          0.00    300.00   
1st Floor Maintenance Office

21

  

Incomplete sets of

assorted sockets

(inside Craftsman

rolling tool cabinet)

   2005    3    50.00    150.00          0.00    150.00   
1st Floor Maintenance Office

22

  

24 inch pipe

wrench

   2005    1    25.00    25.00    2008    1    25.00    0.00    Disposed 2008

23

   Rubber mallet    2005    1    0.00    —            0.00    0.00   
1st Floor Maintenance Office

24

   Set of drill bits    2005    1    25.00    25.00          0.00    25.00   
1st Floor Maintenance Office

25

   Hacksaw    2005    1    0.00    —      2009    1    0.00    0.00   
1st Floor Maintenance Office

26

  

24 inch

bolt cutter

   2005    1    30.00    30.00    2008    1    30.00    0.00    Disposed 2008

27

  

Small ball

peen hammer

   2005    1    0.00    —      2009    1    0.00    0.00   
1st Floor Maintenance Office

28

   24 inch level    2005    1    0.00    —      2008    1    0.00    0.00   
Disposed 2008

29

  

Hand tool box

containing misc

plumbing items

   2005    1    75.00    75.00          0.00    75.00   
1st Floor Maintenance Office

30

  

Plastic Keter

brand plastic

shelving units

for light bulb storage

   2005    2    50.00    100.00          0.00    100.00   
1st Floor Maintenance Office

31

   Dayton wet/dry vac    2005    1    100.00    100.00          0.00    100.00
   1st Floor Maintenance Office

32

   First aid kit    2005    1    50.00    50.00          0.00    50.00   
1st Floor Maintenance Office

33

  

Small Admiral

refrigerator

   2005    1    100.00    100.00          0.00    100.00   
1st Floor Maintenance Office

34

   American flag    2005    1    100.00    100.00    2008    1    100.00    0.00
   Disposed 2008

35

   Small rolling table    2005    1    0.00    —            0.00    0.00   
1st Floor Maintenance Office

36

   Poster display easel    2005    1    25.00    25.00          0.00    25.00   
1st Floor Maintenance Office

 

D-4



--------------------------------------------------------------------------------

37

  

Security monitor with

1 Dedicated

Micros recorder

   2005    1    500.00    500.00    2009    1    500.00    0.00   
1st Floor Maintenance Office

38

   Cork board    2005    1    0.00    —      2009    1    0.00    0.00   
1st Floor Maintenance Office

39

   Blueprint / Work table    2005    1    0.00    —            0.00    0.00   
1st Floor Maintenance Office

40

  

Best locks system,

key punch machine,

core machine,

and punch label set

   2005    1    500.00    500.00          0.00    500.00   
1st Floor Maintenance Office

41

   Craftsman bench grinder    2005    1    100.00    100.00    2009    1   
100.00    0.00    1st Floor Maintenance Office

42

  

Hampton Bay high

velocity floor fan

   2005    1    45.00    45.00          0.00    45.00   
1st Floor Maintenance Office

43

  

Miscellaneous

office supplies

   2005       0.00    50.00          0.00    50.00   
1st Floor Maintenance Office

44

   Janitorial cart    2005    1    75.00    75.00          0.00    75.00   
1st Floor Maintenance Office

45

  

Sets of elevator

protection pads

   2005    2    200.00    400.00          0.00    400.00   
1st Floor Maintenance Office

46

   6 ft ladder    2005    1    65.00    65.00          0.00    65.00   
1st Floor North Mechanical Room

47

   8 ft ladder    2005    1    75.00    75.00          0.00    75.00   
1st Floor South Mechanical Room

48

   Sheet rock cart    2005    0    0.00    —            0.00    0.00    Outdoor
Storage Area

49

  

Spare pump and

motor assembly

for cooling tower

   2005    1    500.00    500.00    2009    1    500.00    0.00    Outdoor
Storage Area

50

   Sledge hammer    2005    1    35.00    35.00    2009    1    35.00    0.00   
Outdoor Storage Area

51

   4-inch spade shovel    2005    1    0.00    —            0.00    0.00   
Outdoor Storage Area

52

   Shovel    2005    1    0.00    —            0.00    0.00    Outdoor Storage
Area

53

   Garden hoses    2005    2    0.00    —      2009    2    0.00    0.00   
Outdoor Storage Area

54

   Janitorial cart    2005    1    75.00    75.00          0.00    75.00   
Outdoor Storage Area

55

  

Light fixtures

from PBS&J buildout

   2005    5    10.00    50.00    2008    5    50.00    0.00    Disposed 2008

56

  

Light fixtures stored

for BSP we need to remove

   2005    15    0.00    —      2008    0    0.00    0.00    Disposed 2008

57

   Picnic table    2005    1    0.00    —            0.00    0.00    Outdoor
Items

58

  

Bench in front

smoking area

   2005    1    75.00    75.00    2008    1    75.00    0.00    Disposed 2008

59

   Black ash cans    2005    3    20.00    60.00          0.00    60.00   
Outdoor Items

60

   Black trash can    2005    1    0.00    —            0.00    0.00    Outdoor
Items

 

D-5



--------------------------------------------------------------------------------

61

  

Trash / ash

receptables

   2005    3    20.00    60.00          0.00      60.00    Parking Garage and
Front Smoking Area

62

   Ash trays    2005    3    20.00    60.00          0.00      60.00    Parking
Garage and Front Smoking Area

63

  

Large rug - under contract

with CINTAS

   2005    1    0.00    —            0.00      0.00    Lobby Area

64

  

Small rug - under contract

with CINTAS

   2005    1    0.00    —            0.00      0.00    Rear Service Entrance

65

  

Miscellaneous Christmas

decorations

   2005       0.00    500.00          0.00      500.00   

4th Floor Machine Room

(by parking garage)

66

  

Large hanging

silver absract artwork

   2005    1    0.00    —            0.00      0.00    Lobby Area

67

   Surveillance cameras    2005    4    500.00    2,000.00    2009      4   
2,000.00      0.00    Elevator Lobby First Floor

68

   Mouse and mouse pad    2005    1    0.00    —            0.00      0.00   

69

   Keyboard    2005    1    0.00    —            0.00      0.00   

70

   Modem & router    2005    1    100.00    100.00          0.00      100.00   

71

   Pc    2005    1    500.00    500.00          0.00      500.00   

72

   Monitors    2005    5    0.00    —            0.00      0.00   

73

   5000 watt generator    2009    1    200.00    200.00          0.00     
200.00    Transferred from the Atrium at Sabal Park                —           
0.00      0.00                   —            0.00      0.00                  
—            0.00      0.00                   —            0.00      0.00      
            —            0.00      0.00                   —            0.00     
0.00                   —            0.00      0.00                   —        
   0.00      0.00                   —            0.00      0.00    SUBTOTAL
ASSETS       10,260.00          4,280.00    $ 5,980.00   

GRAND TOTAL CURRENT ASSETS

(Acquisitions less Dispositions)

            $ 5,980.00          Assets to be reported on Tangible Tax Return

 

D-6



--------------------------------------------------------------------------------

EXHIBIT E TO SALE, PURCHASE AND ESCROW AGREEMENT

LEASES

List of Lease Documents

Cypress Commons / CAT/FLA Owner LLC

 

     Date Executed

FedTechServices, LLC

  

Office lease

   07/27/09

Commencement Agreement

   08/03/09

First Amendment of Lease

   02/02/10

Commencement Agreement

   02/08/10

Rocco of Tarpon Springs, Inc. (f.k.a. Glee, Inc.)

  

Office Lease

   01/29/01

First Amendment to Office Lease Agreement

   06/23/03

Second Amendment to Lease Agreement

   07/09/04

Third Amendment to Lease Agreement

   06/30/06

Consent Agreement

   07/26/07

Assignment of Lease

  

Fourth Amendment to Lease Agreement

   03/03/10

Innquest Software, Inc.

  

Office Lease

   05/15/00

First Amendment to Lease Agreement

   02/28/03

Second Amendment to Lease Agreement

   01/04/07

Integra Construction Group, LLC

  

Office Lease

   04/22/09

Joseph S. Lafata

  

Office Lease

   09/24/02

First Amendment to Lease Agreement

   11/30/07

Nestle USA, Inc.

  

Lease

   06/19/92

First Amendment to Lease

   06/19/92

Second Amendment to Lease Agreement

   06/24/97

Third Amendment to Lease Agreement

   09/26/02

Fourth Amendment to Lease Agreement

   06/15/05

Fifth Amendment to Lease Agreement

   09/18/08

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F TO SALE, PURCHASE AND ESCROW AGREEMENT

CONTRACTS

 

F-1



--------------------------------------------------------------------------------

Ownership   Entity: CAT-FLA Owner    Property Entity:   Cypress Commons (1540e)
   Service Contract Listing Date:   3/24/2010    Location:  

5300 West Cypress Street

Tampa, FL 33607

  

 

Contract Type

  

Vendor Name

  

Standard or Vendor

Contract Form

  

Term: Commencement/Expiration Date, termination

option

Trash Removal    World One    standard    5/1/09-4/30/10 30 day termination
Janitorial- Cleaning    Master Maintenance, Inc.    standard    5/1/09-4/30/10
30 day termination Landscaping- exterior    Landscape Maintenance Professionals
   standard    5/1/09-4/30/10 30 day termination Interior Landscaping    Foilage
Design Systems    standard    5/1/09-4/30/10 30 day termination Security   
Security Forces, Inc    standard    5/1/09-4/30/10 30 day termination Fountain
Maintenance    Florida Fountain    standard    5/1/09-4/30/10 30 day termination
Pest Control-Exterior    Rentokil    standard    4/15/09-4/14/10 30 day
termination Pest Control-Interior    Rentokil    standard    4/15/09-4/14/10 30
day termination HVAC Water Treatment    R2J Chemical Systems    standard   
2/01/09-1/31/10 30 day termination Life Safety    Rodan Fire Sprinkler   
standard    5/15/09-5/14/10 30 day termination Elevators    Schindler Elevator
   standard    7/22/09-7/21/10 30 day termination Elevator Monitoring   
Servidian/Intelligent Access Systems    standard    5/1/09-4/30/10 30 day
termination Building Access Control    Servidian/Intelligent Access Systems   
standard    5/1/09-4/30/10 30 day termination Fire Alarm Monitoring   
Servidian/Intelligent Access Systems    standard    5/1/09-4/30/10 30 day
termination Pond Maintenance    Aquatic Systems    standard    6/01/09-5/31/10
30 day termination Metal Maintenance    All Florida Metal    standard   
5/1/09-4/30/10 30 day termination

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G TO SALE, PURCHASE AND ESCROW AGREEMENT

FORM OF NOTICE TO TENANTS

                    , 200    

 

 

 

 

 

Re:   

 

     

 

  

Dear Tenant:

Please be advised that effective                     , 20    , [INSERT NAME OF
SELLER ENTITY] has sold the above-referenced property to
                                                                         . Your
security deposit has been transferred to such entity and such entity shall be
responsible for holding the same in accordance with the terms of your lease.
Effective                     , 20    , all future rental payments should be
sent to the following address:

Any questions regarding maintenance and management of the property should be
addressed to:

 

Very truly yours,

[INSERT NAME OF SELLER ENTITY], a

Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H TO SALE, PURCHASE AND ESCROW AGREEMENT

FIRPTA Affidavit

Transferor’s Certification of Non-Foreign Status

To inform [PURCHASER ENTITY], a                                         
(“Transferee”), that withholding of tax under Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”), will not be required upon the
transfer of certain real property to Transferee by [INSERT NAME OF SELLER
ENTITY], a Delaware limited liability company (“Transferor”), the undersigned
hereby certifies the following on behalf of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);

2. Seller is not a disregarded entity as defined in §1.1445-2(b)(2)(iii);

3. Transferor’s U.S. employer identification number is                      ;
and

4. Transferor’s office address is                                          
                               .

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated:                     

 

[INSERT NAME OF SELLER ENTITY], a

Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I TO SALE, PURCHASE AND ESCROW AGREEMENT

FORM OF DEED

PREPARED BY AND RETURN TO:

Matthew S. McAfee, Esq.

Driver, McAfee, Peek & Hawthorne, P.L.

1 Independent Drive., Suite 1200

Jacksonville, Florida 32202

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made and entered into as of this      day of
                    , 200     by [INSERT NAME OF SELLER ENTITY], a Delaware
limited liability company, whose post office address is c/o Capital Partners,
Inc., 512 East Washington Street, Suite 200, Orlando, Florida 32801 (hereinafter
called the “Grantor”), to                                          
                       , a                                    , whose post
office address is                                                              
(hereinafter called the “Grantee”).

[Wherever used herein, the terms “grantor” and “grantee” shall include singular
and plural, heirs, legal representatives, and assigns of individuals, and the
successors and assigns of corporations, wherever the context so admits or
requires.]

W I T N E S S E T H:

The Grantor, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other valuable considerations, receipt whereof is hereby
acknowledged, by these presents does grant, bargain, sell, alien, remise,
release, convey and confirm unto the Grantee, all that certain land situated in
                             County,                              (the
“Property”), as more particularly described on Exhibit “A” attached hereto and
incorporated herein by this reference.

TOGETHER with all the tenements, hereditaments and appurtenances thereto
belonging or in anywise appertaining.

TO HAVE AND TO HOLD, the same in fee simple forever.

AND, the Grantor hereby covenants with the Grantee that it is lawfully seized of
the Property in fee simple; that it has good right and lawful authority to sell
and convey the Property; and the Grantor hereby covenants that Grantor will
warrant and defend title to the Property against the lawful claims of all
persons claiming by, through or under Grantor alone, but against none other.

The Property is subject to real property taxes accruing subsequent to
December 31, 2009, and matters set forth on Exhibit “B” attached hereto and
incorporated herein by this reference (and identified as Permitted
Encumbrances); however, this reference shall not serve to reimpose the same.

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused these presents to be executed the day
and year first above written.

Signed, sealed and delivered

in the presence of:

 

WITNESSES:     [INSERT NAME OF SELLER ENTITY], a       Delaware limited
liability company Sign:  

 

      Witness #1       By:  

 

Print:  

 

            Name:  

 

              Title:  

 

Sign:  

 

      Witness #2         Print:  

 

     

 

STATE OF  

 

   )      ) ss: COUNTY OF  

 

   )

I hereby certify that the foregoing instrument was acknowledged before me
this     day of                     , 20    , by
                                                             , as
                                              of [INSERT NAME OF SELLER ENTITY],
a Delaware limited liability company, on behalf of the company. He [    ] is
personally known to me, or [    ] has produced
                                                              as identification.

Affix Notary Stamp or Seal Below:

 

 

NOTARY PUBLIC – signature above Printed Name:  

 

 

I-2



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF THE PROPERTY

 

I-3



--------------------------------------------------------------------------------

EXHIBIT “B”

PERMITTED ENCUMBRANCES

 

I-4



--------------------------------------------------------------------------------

EXHIBIT J TO SALE, PURCHASE AND ESCROW AGREEMENT

OWNER’S AFFIDAVIT

The undersigned Affiant, being first duly sworn, and being duly authorized to do
so on behalf of the Owner named below, hereby makes the following affidavit to
                                 (“Title Company”) and Commercial Property
Title, LLC. (“Title Agent”) in connection with the transaction identified as
follows:

 

AFFIANT:    [INSERT NAME OF SELLER ENTITY], a Delaware limited liability
company. OWNER:    [INSERT NAME OF SELLER ENTITY], a Delaware limited liability
company. PROPERTY:    Property located at
                                         (as more particularly described in
Schedule A to the Commitment set forth below). COMMITMENT:       Commitment
#                    .

 

1. Owner is the owner in fee simple of the Property, as more particularly
described in the Commitment, and there are no other parties who are in
possession, or who have or claim a right to be in possession, of any part of
Property, except for the tenants set forth in Exhibit A attached hereto.

 

2. (a) No person has furnished any labor, services, or materials in connection
with the construction or repair of any buildings or improvements on any of the
Property within the last ninety (90) days; (b) there are no unpaid amounts due
for any labor, material, or services in connection with the construction or
repair of any improvements on any of the Property, or with respect to the
Property itself, that could form the basis of a lien thereon; and (c) Owner has
not received any notice of intention to file or record a lien in connection with
any of the Property.

 

3. There has been no material change in the exterior aspects of any improvements
on any of the Property as shown in the respective survey plans referred to in
the Commitment.

 

4. All real estate taxes and municipal or county charges currently due and owing
with respect to the Property have been paid, or will be paid prior to the date
on which same will become delinquent.

 

5. As an inducement to Title Company and Title Agent to insure over any matters
attaching or created during the “gap” in time between the last continuation of
title and the recording of the appropriate deed, mortgage, or other instrument
with respect to the Property, Owner shall promptly remove of record any matters
filed of record during said gap period, but only to the extent caused by Owner.

 

J-1



--------------------------------------------------------------------------------

6. This Affidavit is given with the understanding and intention that Title
Company and Title Agent shall rely thereon in issuing the title insurance policy
which is based on the Commitment.

 

7. THE UNDERSIGNED EXECUTES THIS AGREEMENT BECAUSE OF THE BENEFITS DIRECTLY AND
INDIRECTLY ACCRUING TO IT BY REASON OF THE ISSUANCE OF THE POLICY.

Executed as of the      day of                     , 20    .

AFFIANT:

 

[INSERT NAME OF SELLER ENTITY], a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

 

STATE OF   

 

  

COUNTY OF

  

 

  

The foregoing instrument was acknowledged before me on                     ,
200    , by                                  as                                 
of [INSERT NAME OF SELLER ENTITY], a Delaware limited liability company, on
behalf of the limited liability company, who is personally known to me or who
has produced                                                  as identification.

 

Name: NOTARY PUBLIC, State of  

 

(SEAL)Serial Number (if any)  

 

My Commission Expires:  

 

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K TO SALE, PURCHASE AND ESCROW AGREEMENT

PERMITTED EXCEPTIONS

1. Taxes and assessments for the year 2010 and subsequent years, which are not
yet due and payable.

2. Easement in favor of Tampa Electric Company recorded in Official Records Book
4512, Page 96, of said records.

3. Drainage Easement in favor of City of Tampa recorded in Official Records Book
4578, Page 1161, of said records.

4. Matters contained in that certain Resolution No. 2002-1001 recorded in
Official Records Book 11938, Page 659, of said records.

5. Rights of tenants occupying all or part of the insured land under unrecorded
leases or rental agreements.

 

K-1



--------------------------------------------------------------------------------

SCHEDULE 11.1.7 TO SALE, PURCHASE AND ESCROW AGREEMENT

List of Notices From Governmental Authorities

NONE



--------------------------------------------------------------------------------

SCHEDULE 11.1.9 TO SALE, PURCHASE AND ESCROW AGREEMENT

List of Material Litigation

NONE



--------------------------------------------------------------------------------

SCHEDULE 11.1.9 TO SALE, PURCHASE AND ESCROW AGREEMENT

List of Environmental Reports

Phase I Environmental Site Assessment for Cypress Commons, 5300 W. Cypress
Street, Tampa, Hillsborough County, Florida, prepared for Capital Partners,
Inc., 512 East Washington Street, Orlando, Florida, 32801, prepared by Andreyev
Engineering, Inc., 4055 St. Johns Parkway, Sanford, Florida, 32771, Project
No.EPEN-05-0356-E, dated October 18, 2005

Phase I Environmental Site Assessment of Cypress Center, Cypress Center Drive,
Tampa, Florida, prepared for CB Richard Ellis Investors, 800 Boylston Street,
Boston, Massachusetts, 02199, prepared by ATC Associates Inc., 5602 Thompson
Center Court, Suite 405, Tampa, Florida, 33634, Project No. 60.75241.0046, dated
August 1, 2007

Phase I Environmental Site Assessment for Cypress Commons, 5300 W. Cypress
Street, Tampa, Hillsborough County, Florida, prepared for Eola Capital, 512 East
Washington Street, Orlando, Florida, 32801, prepared by Andreyev Engineering,
Inc., 4055 St. Johns Parkway, Sanford, Florida, 32771, Project
No.EPEN-10-0005-A, dated January 28, 2010